Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented in Figures 1 and 3A of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 

DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 1-7 and 13-17), antibody D12, SEQ ID NOs: 7-9 for CDRL1-3 and SEQ ID NOs:10-12 for CDRH1-3 and multiple sclerosis in the reply filed on March 4, 2021 is acknowledged. 
Claims 19 and 21 are canceled. Claims 1-18, 20 and 22 are pending. Claims 8-12, 18, 20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 3 and 5-6 are also withdrawn from further consideration because of non-elected sequences. Election was made without traverse in the reply filed on March 4, 2021.

4.	 Claims 1-2, 4, 7 and 13-17 are under examination with respect to antibody D12, SEQ ID NOs: 7-9 for CDRL1-3 and SEQ ID NOs:10-12 for CDRH1-3 and multiple sclerosis in this office action.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: no sequence identification has been provided for the sequences presented .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities: The use of the term "Tysabri®” (p.24), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort . Appropriate correction is required.

Claim Rejections - 35 USC § 112 & 101
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite because the claim is a “use claim” and recites the limitation “Use of…for the preparation of an agent for the prevention and treatment of multiple sclerosis.“, which attempts to claim a process without setting forth any steps involved in the process because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for reducing neural tissue damage or blocking the migration and binding of Ninjurin-1 expressing immune cells to human cerebral endothelial cells in a patient suffering from MS by a pharmaceutical composition comprising an anti-human Ninjurin-1 blocking antibody specifically binding to aa 26-37 of SEQ ID NO:25, does not reasonably provide enablement for a pharmaceutical composition comprising the claimed antibody or antigen-binding fragment thereof for preventing, treating and/or curing multiple sclerosis or a cancer including all forms of cancer as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly use the invention commensurate in scope with these claims.  The specification does not enable the invention of claims 13-17 that is directed to for preventing or curing multiple sclerosis or a cancer.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 13-17 are directed to a pharmaceutical composition for preventing or treating multiple sclerosis or a cancer comprising the claimed antibody or fragment thereof of claim 1. The claimed invention encompass preventing and curing multiple sclerosis and/or all forms of cancer in view of paragraphs [0091]-[0094];[0098]-[0107] and [0112] of the published specification).
The instant invention is based on findings that anti-NINJ-1 antibodies D9, D12, E4, G1 inhibit the binding between the immune cells and human cerebral endothelial cell lines hCMEC/D3 (example 8, figure 11). The claimed invention for the intended use for prevention and treatment of MS is based on a hypothesis that if the activity of NINJ-1 is inhibited and the binding of immune cells to the CNS endothelial cells and migration of immune cells are also inhibited, the prevention and treatment of MS can be achieved. 

Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to the claimed pharmaceutical composition for preventing and treating MS or a cancer including the recited different forms of cancer. 


Claim Rejections - 35 USC § 112
10.	Claims 1-2, 7 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claims 1-2, 7 and 13-17 encompass a genus of antibodies or fragments thereof binding to a genus of human derived NINJ-1 proteins or aa 26-37 of SEQ ID NO:25.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of anti-human NINJ-1 antibodies D9, D12, E4 and G11 shown in table 1 (see table 1, figure 8A, and examples 3-5 of the specification) and antibodies disclosed in Prat et al. (US8703711) and others commercially available known anti-human NINJ-1 antibodies. However, Applicant is not in possession of other antibodies that contain structurally and functionally undefined antibodies or structurally and functionally undefined fragments specifically binding to a human derived NINJ-1 protein or aa 26-37 of SEQ ID NO:25 as in claims 1-2, 7 and 13-17 because the 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (i.e. binding to a human derived NINJ-1 protein or aa 26-37 of SEQ ID NO:25) and any particular structure or sequence. 
Applicant has not disclosed sufficient species for the broad genus of antibodies or fragments thereof specifically binding to a human derived NINJ-1 protein or aa 26-37 of SEQ ID NO:25. The specification only discloses anti-human NINJ-1 antibodies D9, D12, E4 and G11 shown in table 1 (see table 1, figure 8A, and examples 3-5 of the specification).  However, the specification fails to demonstrate that Applicant is in possession of the genus of the claimed antibodies as recited in claims 1-2, 7 and 13-17 because the claims are not limited to the antibodies set forth above but also encompass other structurally and functionally undefined antibodies or fragments thereof binding to structurally and functionally undefined human derived NINJ-1 proteins.
In light of Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describing a “fully characterized antigen” for an antibody is no longer adequate on its own to demonstrate possession of the antibody. Based on MPEP§2161.01 and 2163, the USPTO guidance regarding written description requirement of 35 U.S.C.§C112 (a), 
The court of the Federal Circuit also stressed that the “newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  
Furthermore, the Fed. Cir.’s decision in Amgen confirmed that post-filing disclosures may be informative in establishing the size of the claimed genus. In this case, there are numerous disclosures of novel antibodies that were published after applicants’ filing date and are not fairly described in it. The specification’s general reference to antibodies “a human derived NINJ-1 protein or aa 26-37 of SEQ ID NO:25” as recited in independent claim 1 and dependent claim 2” does not clearly suggest any particular sequences that can be used in order to result in the claimed antibodies or the claimed features. As such, he cannot possibly have possessed the entire genus.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the 
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies or fragments binding to a human derived NINJ-1 protein or aa 26-37 of SEQ ID NO:25, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed antibodies or fragments have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 and 13-17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2)as being anticipated by Prat et al. (US Patent No. 8703711, issued on Apr 22, 2014, priority Jun 9, 2009).
Claims 1-2, 7 and 13-17 are drawn to an antibody or fragment thereof that specifically binds to a human-derived Ninjurin-1 (NINJ-1) protein and a pharmaceutical composition comprising the claimed antibody or fragment thereof for treating a cancer or multiple sclerosis. Dependent claims are directed to anti-NINJ-1 antibodies or fragments thereof binding to aa 26-37 of SEQ ID NO:25 (claim 2) and diabody, Fab, Fab’, F(ab)2, F(ab’)2, Fv and scFv (claim 7), 
Prat et al. (US8703711) teach an anti-human Ninjurin-1 (NINJ-1) protein antibody or antigen-binding fragment including an antibody or antigen binding fragment  that specifically binds to aa 26-37 of SEQ ID NO:25 as in claim 2 and a pharmaceutical composition comprising the claimed antibody, which meet the limitations recited in claims 1-2, 7 and 13-17 (see col. 12, lines 50-57; col.15, lines 10-17; col. 17, line 44 to col. 19, line 33; col. 26, line 28 to col. 28, line 33, in particular). Prat also teaches diabody, Fab, Fab’, F(ab)2, F(ab’)2, Fv and scFv as in claim 7 (see col. 17, line 65, col. .

Conclusion
Allowable Subject Matter
13.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ifergan et al. teach an anti-human Ninjurin-1 (NINJ-1) protein antibody that specifically binds to aa 26-37 of SEQ ID NO:25 and a pharmaceutical composition comprising the claimed antibody, which meet the limitations recited in claims 1-2, 7 and 13-17 (see p.752-753, Reagents: a sheep anti-human Ninjurin-1 blocking antibody, peptide of aa 26-37 human Ninjurin-1).
Chao et al. (WO2014/095916) teaches an anti-human Ninjurin-1 (NINJ-1) protein antibody that specifically binds to aa 26-37 of SEQ ID NO:25 and a pharmaceutical composition comprising the claimed antibody, which meet the limitations recited in claims 1-2, 7 and 13-17 (see p. 4-5, 7-9).
Sequence search results
SEQ ID NO:7
BFD06595
ID   BFD06595 standard; peptide; 13 AA.
XX
AC   BFD06595;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VL CDR1, SEQ ID 7.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; hematological-gen.; immunosuppressive;
KW   light chain variable region; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.

CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 7; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) light chain 
CC   variable region (VL) complementarity determining region 1 (CDR1) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 62;  DB 26;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db          1 TGSSSNIGSNSVT 13

BHA08754
ID   BHA08754 standard; peptide; 13 AA.
XX
AC   BHA08754;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal 10F11 light chain variable region CDR1, SEQ 19.
XX
KW   B7 homolog 3; B7-H3; CD276 antigen; antibody therapy; cancer; cell line;
KW   cytostatic; immuno-diagnosis; light chain variable region;
KW   monoclonal antibody; prophylactic to disease; protein detection;
KW   therapeutic; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019226017-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   24-MAY-2019; 2019WO-KR006270.
XX
PR   24-MAY-2018; 2018KR-00059257.
PR   25-MAY-2018; 2018WO-KR005968.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim Y,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-997255/94.
XX
CC PT   Isolated antibody for cancer targeting treatment, specifically 
CC PT   recognizing B7-H3 or its antigen-binding fragment, where antibody or 
CC PT   antigen-binding fragment comprises heavy chain complementarity 
CC PT   determining regions of CDRHl, CDRH2.
XX
CC PS   Claim 1; SEQ ID NO 19; 99pp; English.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or its antigen-binding fragment useful for treating cancer. The 
CC   antibody or its antigen-binding fragment comprises heavy and light chain 
CC   complementarity determining regions (CDRs) corresponds to SEQ ID NO:1-29 
CC   (see BHA08736-BHA08764). The invention further relates to: (1) an 
CC   isolated polynucleotide encoding the antibody or its antigen-binding 
CC   fragment; (2) a vector comprises the polynucleotide encoding the antibody
CC   or its antigen binding fragment; (3) a cell line transformed with the 
CC   vector; (4) a pharmaceutical composition for treatment or prevention of a

CC   B7-H3 in a biological sample; (6) a method for diagnosing a disease 
CC   related to overexpression of B7-H3; (7) a method for reactivating an 
CC   activity of a T cell inhibited by a B7-H3 immune checkpoint; and (8) a 
CC   composition for reactivating an activity of a T cell inhibited by a B7-H3
CC   immune checkpoint.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db          1 TGSSSNIGSNSVT 13

BHA05041
ID   BHA05041 standard; peptide; 13 AA.
XX
AC   BHA05041;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal 10F11 light chain variable region CDR1, SEQ 19.
XX
KW   B7 homolog 3; B7-H3; CD276 antigen; antibody production;
KW   antibody therapy; cancer; cytostatic; immuno-diagnosis; immunoconjugate;
KW   light chain variable region; monoclonal antibody; protein detection;
KW   therapeutic; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019225787-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   25-MAY-2018; 2018WO-KR005968.
XX
PR   24-MAY-2018; 2018KR-00059257.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim YJ,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-99729J/96.
XX
CC PT   New isolated antibody or its antigen-binding fragment capable of 
CC PT   specifically recognizing B7-H3, useful for treating diseases associated 
CC PT   with B7-H3 overexpression, preferably cancer chosen from solid cancer and
CC PT   hematological cancer.
XX
CC PS   Claim 1; SEQ ID NO 19; 106pp; Korean.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or antigen-binding fragment useful for treating diseases 
CC   associated with B7-H3 overexpression e.g., cancer. The invention further 
CC   relates to: (1) an isolated polynucleotide encoding the isolated antibody
CC   or antigen-binding fragment; (2) a vector comprises a polynucleotide; (3)
CC   a cell line transformed with the vector; (4) a method for producing the 
CC   isolated antibody or antigen-binding fragment; (5) a composition 
CC   comprises the isolated antibody or antigen-binding fragment, and a 
CC   carrier; (6) a method for detecting B7-H3 in biological samples; (7) a 
CC   method for diagnosing diseases associated with overexpression of B7-H3; 
CC   and (8) a conjugate of the antibody or antigen-binding fragment with a 
CC   synthetic molecule. The antibody or antigen-binding fragment of the 
CC   invention is also used for inhibiting the B7-H3 immune barrier for 
CC   reactivating the activity of T cells. The cancer is chosen from solid 
CC   cancer including breast cancer, thyroid cancer, prostate cancer, kidney 
CC   cancer, neuroblastoma, hepatocellular carcinoma, cervical cancer, 
CC   osteosarcoma, oral cancer, bladder cancer, glioma, non-small cell lung 
CC   cancer, pancreatic cancer, gastric cancer, ovary cancer, colon cancer, 
CC   bladder cancer, melanoma, endometrial cancer, head and neck cancer, 
CC   urinary tract cancer or globular cell carcinoma, or hematological cancer 
CC   including acute leukemia or multiple myeloma.
XX
SQ   Sequence 13 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db          1 TGSSSNIGSNSVT 13

BAT41483

XX
AC   BAT41483;
XX
DT   07-NOV-2013  (first entry)
XX
DE   Anti-gremlin-1 antibody light chain variable region, SEQ ID 5.
XX
KW   Gremlin 1; alopecia areata; ankylosing spondylitis; antibody;
KW   antibody therapy; autoimmune hemolytic anemia; behcets disease; cancer;
KW   cell migration; cell proliferation; cytostatic; dermatomycosis;
KW   fibromyalgia; glomerulonephritis; graves disease;
KW   guillain barre syndrome; immune disorder; immunomodulator;
KW   light chain variable region; multiple sclerosis; myasthenia gravis;
KW   polyarteritis nodosa; polymyositis; rheumatoid arthritis; scleroderma;
KW   sjoegrens syndrome; temporal arteritis; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..22
FT                   /label= FR1
FT   Region          23..33
FT                   /label= CDR1
FT   Region          34..48
FT                   /label= FR2
FT   Region          49..55
FT                   /label= CDR2
FT   Region          56..87
FT                   /label= FR3
FT   Region          88..100
FT                   /label= CDR3
FT   Region          101..110
FT                   /label= FR4
XX
CC PN   WO2013137686-A1.
XX
CC PD   19-SEP-2013.
XX
CC PF   15-MAR-2013; 2013WO-KR002119.
XX
PR   15-MAR-2012; 2012US-0611285P.
XX
CC PA   (USEO ) SNU R & DB FOUND.
CC PA   (KIMH/) KIM H K.
XX
CC PI   Chung J,  Kim MS,  Yoon SM,  Kim HK;
XX
DR   WPI; 2013-N48423/65.
DR   N-PSDB; BAT41497.
XX
CC PT   New antibody capable of inhibiting Gremlin-1, useful for treating cancer 
CC PT   by inhibiting cell migration, cell invasion and cell proliferation, and 
CC PT   immune disease.
XX
CC PS   Claim 4; SEQ ID NO 5; 66pp; English.
XX
CC   The present invention relates to a novel anti-gremlin-1 antibody. The 
CC   anti-gremlin-1 antibody is useful for treating cancer by inhibiting cell 
CC   migration, cell invasion and cell proliferation, and immune disease 
CC   (e.g., progressive systemic sclerosis (scleroderma), rheumatoid 
CC   arthritis, lupus, alopecia areata, Behcet' s disease, Sjogren syndrome, 
CC   Guilian-Barre syndrome, dermatomycosis, poststreptococcal 
CC   glomerulonephritis (PSGN), polymyositis, multiple sclerosis, autoimmune 
CC   hemolytic anemia, myasthenia gravis, Grave's disease, polyarteritis 
CC   nodosa, ankylosing spondylitis, fibromyalgia syndrome, and temporal 
CC   arteritis). The present sequence represents a light chain variable region
CC   of an anti-gremlin-1 antibody, where the antibody is useful for treating 
CC   the above-mentioned diseases.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 62;  DB 20;  Length 110;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db         23 TGSSSNIGSNSVT 35

BHA08774
ID   BHA08774 standard; protein; 111 AA.
XX
AC   BHA08774;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal antibody 10F11 light chain variable region, SEQ 39.

KW   B7 homolog 3; B7-H3; CD276 antigen; antibody therapy; cancer; cell line;
KW   cytostatic; immuno-diagnosis; light chain variable region;
KW   monoclonal antibody; prophylactic to disease; protein detection;
KW   therapeutic; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019226017-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   24-MAY-2019; 2019WO-KR006270.
XX
PR   24-MAY-2018; 2018KR-00059257.
PR   25-MAY-2018; 2018WO-KR005968.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim Y,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-997255/94.
XX
CC PT   Isolated antibody for cancer targeting treatment, specifically 
CC PT   recognizing B7-H3 or its antigen-binding fragment, where antibody or 
CC PT   antigen-binding fragment comprises heavy chain complementarity 
CC PT   determining regions of CDRHl, CDRH2.
XX
CC PS   Claim 6; SEQ ID NO 39; 99pp; English.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or its antigen-binding fragment useful for treating cancer. The 
CC   antibody or its antigen-binding fragment comprises heavy and light chain 
CC   complementarity determining regions (CDRs) corresponds to SEQ ID NO:1-29 
CC   (see BHA08736-BHA08764). The invention further relates to: (1) an 
CC   isolated polynucleotide encoding the antibody or its antigen-binding 
CC   fragment; (2) a vector comprises the polynucleotide encoding the antibody
CC   or its antigen binding fragment; (3) a cell line transformed with the 
CC   vector; (4) a pharmaceutical composition for treatment or prevention of a
CC   disease related to overexpression of B7-H3; (5) a method for detection of
CC   B7-H3 in a biological sample; (6) a method for diagnosing a disease 
CC   related to overexpression of B7-H3; (7) a method for reactivating an 
CC   activity of a T cell inhibited by a B7-H3 immune checkpoint; and (8) a 
CC   composition for reactivating an activity of a T cell inhibited by a B7-H3
CC   immune checkpoint.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 111;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db         23 TGSSSNIGSNSVT 35

BHA05061
ID   BHA05061 standard; protein; 111 AA.
XX
AC   BHA05061;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal 10F11 light chain variable region, SEQ 39.
XX
KW   B7 homolog 3; B7-H3; CD276 antigen; antibody production;
KW   antibody therapy; cancer; cytostatic; immuno-diagnosis; immunoconjugate;
KW   light chain variable region; monoclonal antibody; protein detection;
KW   therapeutic; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019225787-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   25-MAY-2018; 2018WO-KR005968.
XX
PR   24-MAY-2018; 2018KR-00059257.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim YJ,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-99729J/96.
XX

CC PT   specifically recognizing B7-H3, useful for treating diseases associated 
CC PT   with B7-H3 overexpression, preferably cancer chosen from solid cancer and
CC PT   hematological cancer.
XX
CC PS   Claim 7; SEQ ID NO 39; 106pp; Korean.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or antigen-binding fragment useful for treating diseases 
CC   associated with B7-H3 overexpression e.g., cancer. The invention further 
CC   relates to: (1) an isolated polynucleotide encoding the isolated antibody
CC   or antigen-binding fragment; (2) a vector comprises a polynucleotide; (3)
CC   a cell line transformed with the vector; (4) a method for producing the 
CC   isolated antibody or antigen-binding fragment; (5) a composition 
CC   comprises the isolated antibody or antigen-binding fragment, and a 
CC   carrier; (6) a method for detecting B7-H3 in biological samples; (7) a 
CC   method for diagnosing diseases associated with overexpression of B7-H3; 
CC   and (8) a conjugate of the antibody or antigen-binding fragment with a 
CC   synthetic molecule. The antibody or antigen-binding fragment of the 
CC   invention is also used for inhibiting the B7-H3 immune barrier for 
CC   reactivating the activity of T cells. The cancer is chosen from solid 
CC   cancer including breast cancer, thyroid cancer, prostate cancer, kidney 
CC   cancer, neuroblastoma, hepatocellular carcinoma, cervical cancer, 
CC   osteosarcoma, oral cancer, bladder cancer, glioma, non-small cell lung 
CC   cancer, pancreatic cancer, gastric cancer, ovary cancer, colon cancer, 
CC   bladder cancer, melanoma, endometrial cancer, head and neck cancer, 
CC   urinary tract cancer or globular cell carcinoma, or hematological cancer 
CC   including acute leukemia or multiple myeloma.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 111;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db         23 TGSSSNIGSNSVT 35

BHA08784
ID   BHA08784 standard; protein; 216 AA.
XX
AC   BHA08784;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal antibody 10F11 light chain, SEQ 49.
XX
KW   B7 homolog 3; B7-H3; CD276 antigen; antibody therapy; cancer; cell line;
KW   cytostatic; immuno-diagnosis; light chain; monoclonal antibody;
KW   prophylactic to disease; protein detection; therapeutic; tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019226017-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   24-MAY-2019; 2019WO-KR006270.
XX
PR   24-MAY-2018; 2018KR-00059257.
PR   25-MAY-2018; 2018WO-KR005968.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim Y,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-997255/94.
DR   N-PSDB; BHA08794.
XX
CC PT   Isolated antibody for cancer targeting treatment, specifically 
CC PT   recognizing B7-H3 or its antigen-binding fragment, where antibody or 
CC PT   antigen-binding fragment comprises heavy chain complementarity 
CC PT   determining regions of CDRHl, CDRH2.
XX
CC PS   Disclosure; SEQ ID NO 49; 99pp; English.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or its antigen-binding fragment useful for treating cancer. The 
CC   antibody or its antigen-binding fragment comprises heavy and light chain 
CC   complementarity determining regions (CDRs) corresponds to SEQ ID NO:1-29 
CC   (see BHA08736-BHA08764). The invention further relates to: (1) an 
CC   isolated polynucleotide encoding the antibody or its antigen-binding 
CC   fragment; (2) a vector comprises the polynucleotide encoding the antibody
CC   or its antigen binding fragment; (3) a cell line transformed with the 
CC   vector; (4) a pharmaceutical composition for treatment or prevention of a
CC   disease related to overexpression of B7-H3; (5) a method for detection of

CC   related to overexpression of B7-H3; (7) a method for reactivating an 
CC   activity of a T cell inhibited by a B7-H3 immune checkpoint; and (8) a 
CC   composition for reactivating an activity of a T cell inhibited by a B7-H3
CC   immune checkpoint.
XX
SQ   Sequence 216 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 216;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db         23 TGSSSNIGSNSVT 35

BHA05071
ID   BHA05071 standard; protein; 216 AA.
XX
AC   BHA05071;
XX
DT   09-JAN-2020  (first entry)
XX
DE   Anti-B7-H3 monoclonal 10F11 light chain, SEQ 49.
XX
KW   B7 homolog 3; B7-H3; CD276 antigen; antibody production;
KW   antibody therapy; cancer; cytostatic; immuno-diagnosis; immunoconjugate;
KW   light chain; monoclonal antibody; protein detection; therapeutic;
KW   tumor marker.
XX
OS   Homo sapiens.
XX
CC PN   WO2019225787-A1.
XX
CC PD   28-NOV-2019.
XX
CC PF   25-MAY-2018; 2018WO-KR005968.
XX
PR   24-MAY-2018; 2018KR-00059257.
XX
CC PA   (ABLB-) ABL BIO INC.
XX
CC PI   Park K,  Lee Y,  Chung H,  Jung U,  Son Y,  Ha S,  Kim MJ,  Park E;
CC PI   Sung E,  Kim YJ,  Ahn J,  Sung B,  Song D,  Pak Y;
XX
DR   WPI; 2019-99729J/96.
DR   N-PSDB; BHA05081.
XX
CC PT   New isolated antibody or its antigen-binding fragment capable of 
CC PT   specifically recognizing B7-H3, useful for treating diseases associated 
CC PT   with B7-H3 overexpression, preferably cancer chosen from solid cancer and
CC PT   hematological cancer.
XX
CC PS   Claim 9; SEQ ID NO 49; 106pp; Korean.
XX
CC   The present invention relates to a novel B7-H3 (CD276) binding isolated 
CC   antibody or antigen-binding fragment useful for treating diseases 
CC   associated with B7-H3 overexpression e.g., cancer. The invention further 
CC   relates to: (1) an isolated polynucleotide encoding the isolated antibody
CC   or antigen-binding fragment; (2) a vector comprises a polynucleotide; (3)
CC   a cell line transformed with the vector; (4) a method for producing the 
CC   isolated antibody or antigen-binding fragment; (5) a composition 
CC   comprises the isolated antibody or antigen-binding fragment, and a 
CC   carrier; (6) a method for detecting B7-H3 in biological samples; (7) a 
CC   method for diagnosing diseases associated with overexpression of B7-H3; 
CC   and (8) a conjugate of the antibody or antigen-binding fragment with a 
CC   synthetic molecule. The antibody or antigen-binding fragment of the 
CC   invention is also used for inhibiting the B7-H3 immune barrier for 
CC   reactivating the activity of T cells. The cancer is chosen from solid 
CC   cancer including breast cancer, thyroid cancer, prostate cancer, kidney 
CC   cancer, neuroblastoma, hepatocellular carcinoma, cervical cancer, 
CC   osteosarcoma, oral cancer, bladder cancer, glioma, non-small cell lung 
CC   cancer, pancreatic cancer, gastric cancer, ovary cancer, colon cancer, 
CC   bladder cancer, melanoma, endometrial cancer, head and neck cancer, 
CC   urinary tract cancer or globular cell carcinoma, or hematological cancer 
CC   including acute leukemia or multiple myeloma.
XX
SQ   Sequence 216 AA;

  Query Match             100.0%;  Score 62;  DB 29;  Length 216;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db         23 TGSSSNIGSNSVT 35

AXX07829

XX
AC   AXX07829;
XX
DT   13-MAY-2010  (first entry)
XX
DE   Antibody phage surface presentation library protein, Lib_val_A3.
XX
KW   dna library; phage display; phagemid; single chain antibody.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..241
FT                   /note= "The Xaa residues are illegible in the 
FT                   specification"
XX
CC PN   KR2009109193-A.
XX
CC PD   20-OCT-2009.
XX
CC PF   15-APR-2008; 2008KR-00034516.
XX
PR   15-APR-2008; 2008KR-00034516.
XX
CC PA   (UYEW-) UNIV EWHA IND COLLABORATION FOUND.
XX
CC PI   Shim H;
XX
DR   WPI; 2009-Q87626/14.
XX
CC PT   Preparing antibody phage surface presentation library for use with 
CC PT   phagemid vector for bacteriophage for storing genes, involves amplifying 
CC PT   complementarity determining regions of heavy chain variable regions by 
CC PT   polymerase chain reaction.
XX
CC PS   Disclosure; Fig 7; 19pp; Korean.
XX
CC   The present invention relates to a method for preparing an antibody phage
CC   surface presentation library. The preparation method involves: amplifying
CC   complementarity determining regions of heavy chain variable regions 
CC   (CDRH3) by polymerase chain reaction; cleaving a leader sequence of a 
CC   beta lactamase gene using restriction enzyme.The single-chain variable 
CC   fragment (scFv) sub-library and a pFDV vector containing the scFv gene 
CC   library host strain is cultured in a culture medium containing 
CC   antibiotics and the plasmid vector is removed. The present invention also
CC   relates to a phagemid vector containing scFv genomic library consisting 
CC   of sub-libraries having a base sequence or an amino acid sequence and a 
CC   pComb3X vector. The method for preparing the antibody phage surface 
CC   presentation library is used with phagemid vector for bacteriophage for 
CC   storing VH3-23 or VL1g genes. The antibody phage surface presentation 
CC   library preparation method is fast, and provides antibody phage surface 
CC   presentation library having good quality and high functional diversity. 
CC   The present sequence represents antibody phage surface presentation 
CC   library protein of the invention containing the single-chain variable 
CC   fragment (scFv) sub-library gene.
XX
SQ   Sequence 241 AA;

  Query Match             100.0%;  Score 62;  DB 16;  Length 241;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db        154 TGSSSNIGSNSVT 166

AXX07832
ID   AXX07832 standard; protein; 241 AA.
XX
AC   AXX07832;
XX
DT   13-MAY-2010  (first entry)
XX
DE   Antibody phage surface presentation library protein, Lib_val_B6.
XX
KW   dna library; phage display; phagemid; single chain antibody.
XX
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..241
FT                   /note= "The Xaa residues are illegible in the 
FT                   specification"
XX
CC PN   KR2009109193-A.
XX
CC PD   20-OCT-2009.

CC PF   15-APR-2008; 2008KR-00034516.
XX
PR   15-APR-2008; 2008KR-00034516.
XX
CC PA   (UYEW-) UNIV EWHA IND COLLABORATION FOUND.
XX
CC PI   Shim H;
XX
DR   WPI; 2009-Q87626/14.
XX
CC PT   Preparing antibody phage surface presentation library for use with 
CC PT   phagemid vector for bacteriophage for storing genes, involves amplifying 
CC PT   complementarity determining regions of heavy chain variable regions by 
CC PT   polymerase chain reaction.
XX
CC PS   Disclosure; Fig 7; 19pp; Korean.
XX
CC   The present invention relates to a method for preparing an antibody phage
CC   surface presentation library. The preparation method involves: amplifying
CC   complementarity determining regions of heavy chain variable regions 
CC   (CDRH3) by polymerase chain reaction; cleaving a leader sequence of a 
CC   beta lactamase gene using restriction enzyme.The single-chain variable 
CC   fragment (scFv) sub-library and a pFDV vector containing the scFv gene 
CC   library host strain is cultured in a culture medium containing 
CC   antibiotics and the plasmid vector is removed. The present invention also
CC   relates to a phagemid vector containing scFv genomic library consisting 
CC   of sub-libraries having a base sequence or an amino acid sequence and a 
CC   pComb3X vector. The method for preparing the antibody phage surface 
CC   presentation library is used with phagemid vector for bacteriophage for 
CC   storing VH3-23 or VL1g genes. The antibody phage surface presentation 
CC   library preparation method is fast, and provides antibody phage surface 
CC   presentation library having good quality and high functional diversity. 
CC   The present sequence represents antibody phage surface presentation 
CC   library protein of the invention containing the single-chain variable 
CC   fragment (scFv) sub-library gene.
XX
SQ   Sequence 241 AA;

  Query Match             100.0%;  Score 62;  DB 16;  Length 241;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGSSSNIGSNSVT 13
              |||||||||||||
Db        154 TGSSSNIGSNSVT 166

SEQ ID NO:8
BBP11862
ID   BBP11862 standard; peptide; 7 AA.
XX
AC   BBP11862;
XX
DT   20-NOV-2014  (first entry)
XX
DE   Anti-Ang-2 antibody light chain variable region CDR-L2, SEQ ID:144.
XX
KW   Angiopoietin ligand-2; angiogenesis inhibition; antiallergic;
KW   antiarteriosclerotic; antiarthritic; antiasthmatic; antibody;
KW   antibody therapy; antiinflammatory; antimicrobial-gen.; antipsoriatic;
KW   arteriosclerosis; asthma; cancer; chronic inflammation; cytostatic;
KW   diabetic retinopathy; glaucoma; hypertension; hypotensive;
KW   immunosuppressive; infectious disease; light chain variable region;
KW   macular degeneration; metastasis; nephrotropic; ophthalmological;
KW   pneumonia; psoriasis; renal disease; respiratory-gen.;
KW   retinopathy of prematurity; rheumatoid arthritis; sepsis; therapeutic;
KW   vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   US2014302039-A1.
XX
CC PD   09-OCT-2014.
XX
CC PF   03-APR-2014; 2014US-00244709.
XX
PR   03-APR-2013; 2013KR-00036506.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Jeong YJ,  Kim KA,  Kim KE,  Kim C;
XX
DR   WPI; 2014-T67500/70.
XX
CC PT   Inhibiting angiogenesis to treat or prevent e.g. cancer, psoriasis, 

CC PT   anti-angiopoietin-2 antibody or their antigen-binding fragments, 
CC PT   simultaneously or sequentially.
XX
CC PS   Claim 11; SEQ ID NO 144; 107pp; English.
XX
CC   The present invention relates to a method for inhibiting angiogenesis. 
CC   The method involves: administering to a subject an anti-c-Met antibody or
CC   its antigen-binding fragment, and an anti-angiopoietin-2 (Ang-2) antibody
CC   or its antigen-binding fragment, in combination simultaneously or 
CC   sequentially. The anti-c-Met antibody or its antigen-binding fragment 
CC   comprises: a heavy chain variable region (VH) comprising heavy chain 
CC   complementarity determining region (CDR) and a light chain variable 
CC   region (VL) comprising heavy chain complementarity determining region 
CC   (CDR). The c-Met protein refers to a receptor tyrosine kinase binding to 
CC   a hepatocyte growth factor (HGF). The method of the invention is useful 
CC   for inhibiting angiogenesis in a subject for treating or preventing 
CC   angiogenesis-related diseases such as cancer, cancer metastasis, 
CC   retinopathy of prematurity, macular degeneration, diabetic retinopathy, 
CC   neovascular glaucoma, psoriasis, asthma, rheumatoid arthritis, pneumonia,
CC   chronic inflammation, infection, hypertension, arteriosclerosis, kidney-
CC   related disorder and sepsis. The present sequence represents a light 
CC   chain variable region CDR-L2 of an anti-Ang-2 antibody which is used in 
CC   the method of inhibiting angiogenesis along with anti-c-Met antibody.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 21;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BBU40454
ID   BBU40454 standard; peptide; 7 AA.
XX
AC   BBU40454;
XX
DT   26-MAR-2015  (first entry)
XX
DE   Anti-Ang2 antibody VL region CDR2 (SAIT-ANG2-AB-4-C11), SEQ ID 36.
XX
KW   Ang2; angiogenesis inhibition; angiopoietin-2; antibody;
KW   antibody therapy; antiinflammatory; antiparasitic; cancer; cytostatic;
KW   diagnostic test; immuno-diagnosis; inflammatory disease;
KW   light chain variable region; metastasis; ocular disease;
KW   ophthalmological; plasmodium falciparum infection;
KW   prophylactic to disease; protein detection; screening; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   US2015037343-A1.
XX
CC PD   05-FEB-2015.
XX
CC PF   30-JUL-2014; 2014US-00447242.
XX
PR   30-JUL-2013; 2013KR-00090209.
XX
CC PA   (KIMS/) KIM S K.
CC PA   (HANS/) HAN S Y.
CC PA   (LEEK/) LEE K H.
CC PA   (KIMK/) KIM K E.
CC PA   (KIMC/) KIM C H.
CC PA   (KIMY/) KIM Y I.
CC PA   (KIMH/) KIM H.
CC PA   (LEEY/) LEE Y S.
CC PA   (LEEH/) LEE H S.
XX
CC PI   Kim SK,  Han SY,  Lee KH,  Kim KE,  Kim CH,  Kim YI,  Kim H,  Lee YS;
CC PI   Lee HS;
XX
DR   WPI; 2015-10543A/13.
XX
CC PT   New anti-angiopoietin-2 (Ang2) antibody, useful for detecting Ang2 and 
CC PT   for diagnosing, preventing or treating a disease related to the 
CC PT   activation or overproduction of Ang2, e.g. cancer, eye disease, 
CC PT   inflammatory disease, and malaria.
XX
CC PS   Claim 5; SEQ ID NO 36; 49pp; English.
XX
CC   The present invention relates to a novel anti-angiopoietin-2 (Ang2) 
CC   antibody, useful for diagnosing, preventing or treating diseases. The 
CC   invention further provides: a method for detecting Ang2 by using the 
CC   novel anti-Ang2 antibody; a method for screening a candidate compound for

CC   related to the activation or overproduction of Ang2; and a method for 
CC   inhibiting angiogenesis. The diseases include cancer, cancer metastasis, 
CC   cancer invasion, eye disease, inflammatory disease or malaria. The 
CC   present sequence represents an anti-Ang2 antibody light chain variable 
CC   region (VL) complementarity determining region 2 (CDR2), which is used in
CC   the invention for diagnosing, preventing or treating the above mentioned 
CC   diseases.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BBU58785
ID   BBU58785 standard; peptide; 7 AA.
XX
AC   BBU58785;
XX
DT   26-MAR-2015  (first entry)
XX
DE   Anti-c-met antibody Ab AbF46 VH CDRH1, SEQ ID 1.
XX
KW   Hepatocyte growth factor receptor; antiallergic; antiarteriosclerotic;
KW   antiarthritic; antiasthmatic; antibody; antibody production;
KW   antibody therapy; antidiabetic; antiinflammatory; antimicrobial-gen.;
KW   antipsoriatic; arteriosclerosis; asthma; bispecific antibody;
KW   c-met protein; cancer; chronic inflammation; cytostatic;
KW   diabetic retinopathy; gastrointestinal-gen.; gestational diabetes;
KW   glaucoma; heavy chain variable region; hypertension; hypotensive;
KW   immunosuppressive; macular degeneration; metabolic-gen.; metastasis;
KW   ophthalmological; pneumonia; prophylactic to disease; psoriasis;
KW   respiratory-gen.; rheumatoid arthritis; sepsis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   KR2015001110-A.
XX
CC PD   06-JAN-2015.
XX
CC PF   26-JUN-2013; 2013KR-00073820.
XX
PR   26-JUN-2013; 2013KR-00073820.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Suh HY,  Lee JI,  Shim SH,  Lee JW;
XX
DR   WPI; 2015-059684/18.
XX
CC PT   New protein complex useful in composition for preventing and/or treating 
CC PT   e.g. cancer and psoriasis, comprises first polypeptide comprising first 
CC PT   antigen-binding site, and second polypeptide comprising second antigen-
CC PT   binding site.
XX
CC PS   Claim 8; SEQ ID NO 1; 192pp; Korean.
XX
CC   The present invention relates to a novel protein complex, useful in 
CC   preparing a composition for treating and preventing cancer and psoriasis 
CC   in a subject. The protein complex comprises a polypeptide with first 
CC   antigen-binding site/heavy chain and a second polypeptide with a second 
CC   antigen-binding site/light chain, where both the polypeptides are 
CC   connected via a linker. One of the antigen-binding site specifically 
CC   binds with c-methionine (c-Met) and the other specifically binds with 
CC   angiopoietin-2 (Ang-2). The invention further relates to: (1) a 
CC   bispecific anti-c-MET/Ang-2 antibody comprising the protein complex; (2) 
CC   a polynucleotide encoding the protein complex; (3) a recombinant vector 
CC   and a host cell comprising the polynucleotide; (4) a method for producing
CC   the bispecific anti-c-MET/Ang-2antibody; and (6) a composition comprising
CC   the bispecific antibody. The protein complex is useful in a composition 
CC   for preventing and treating cancer, cancer metastasis, macular 
CC   degeneration, gestational diabetes, diabetic retinopathy, psoriasis, 
CC   rheumatoid arthritis, chronic inflammation, diabetic retinopathy, 
CC   neovascular glaucoma, pneumonia, asthma, hypertension, arteriosclerosis, 
CC   and sepsis. The present sequence represents an anti-c-Met antibody AbF46 
CC   heavy chain variable region (VH) CDRH1, which is useful for preparing the
CC   bi-specific antibody of the invention involved in treating cancer in a 
CC   subject.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  


Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BCA85501
ID   BCA85501 standard; peptide; 7 AA.
XX
AC   BCA85501;
XX
DT   30-JUL-2015  (first entry)
XX
DE   Human anti-Ang2 antibody IgG light chain CDR2 (CDRL2) 4-C11, SEQ ID 36.
XX
KW   ANG2 protein; Angiopoietin ligand-2; Immunoglobulin gamma;
KW   angiogenesis disorder; antiarthritic; antibody; antibody therapy;
KW   antiinflammatory; antiparasitic; antipsoriatic; cancer;
KW   chronic inflammation; cytostatic; diabetic retinopathy; diagnostic test;
KW   immunosuppressive; inflammatory disease; light chain;
KW   macular degeneration; metastasis; ocular disease; ophthalmological;
KW   plasmodium falciparum infection; prophylactic to disease; psoriasis;
KW   rheumatoid arthritis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2015083978-A1.
XX
CC PD   11-JUN-2015.
XX
CC PF   26-NOV-2014; 2014WO-KR011420.
XX
PR   02-DEC-2013; 2013KR-00148437.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Lee J,  Han SY,  Kim SK,  Lee KH,  Kim H,  Kim KE,  Lee YS,  Kim SJ;
XX
DR   WPI; 2015-33944N/40.
XX
CC PT   New bispecific anti-vascular endothelial growth factor C/anti-
CC PT   angiopoietin-2 antibody used in pharmaceutical composition for preventing
CC PT   and/or treating diseases associated with Ang2 and/or VEGF-C.
XX
CC PS   Claim 2; SEQ ID NO 36; 60pp; Korean.
XX
CC   The present invention relates to a novel bispecific anti-vascular 
CC   endothelial growth factor C (VEGF-C)/anti-angiopoietin-2 (Ang2) antibody 
CC   used in a pharmaceutical composition for diagnosing and/or preventing 
CC   and/or treating diseases associated with Ang2 and/or VEGF-C. The 
CC   invention further discloses: (1) a pharmaceutical composition comprising 
CC   the antibody; and (2) a method for preventing/treating disease related to
CC   VEGF- C/Ang2 (e.g., cancer, cancer metastasis, cancer invasion or 
CC   infiltration, ocular diseases associated with abnormal angiogenesis, 
CC   rheumatoid arthritis, inflammatory diseases such as sepsi, diabetic 
CC   retinopathy, psoriasis, rheumatoid arthritis, chronic inflammation, 
CC   neovascularization (angiogenesis), macular degeneration, and malaria). 
CC   The present sequence is an immunoglobulin gamma (IgG) light chain 
CC   complementarity determining region (CDRL2) of a human anti-Ang2 antibody 
CC   useful for preparing a bispecific antibody which is used in a 
CC   pharmaceutical composition for diagnosing and/or preventing and/or 
CC   treating diseases associated with Ang2/VEGF-C.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BCA61896
ID   BCA61896 standard; peptide; 7 AA.
XX
AC   BCA61896;
XX
DT   30-JUL-2015  (first entry)
XX
DE   Anti-Ang2 antibody VL region CDR-L2, SEQ ID 141.
XX
KW   Ang2 protein; Angiopoietin ligand-2; angiopoietin 2; antiallergic;
KW   antiasthmatic; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; asthma; bispecific antibody; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; diuretic; edema;
KW   hemorrhagic telangiectasia; infectious disease; inflammatory disease;
KW   light chain variable region; metastasis; nephrotropic; ocular disease;

KW   respiratory-gen.; sepsis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   US2015152192-A1.
XX
CC PD   04-JUN-2015.
XX
CC PF   01-DEC-2014; 2014US-00556911.
XX
PR   29-NOV-2013; 2013KR-00147624.
XX
CC PA   (KIMH/) KIM H.
CC PA   (KIMK/) KIM K E.
CC PA   (LEEY/) LEE Y S.
CC PA   (CHOM/) CHO M Y.
XX
CC PI   Kim H,  Kim KE,  Lee YS,  Cho MY;
XX
DR   WPI; 2015-32455U/41.
XX
CC PT   New anti-mesenchymal-epithelial transition factor(c-Met)/anti-
CC PT   angiopoietin-2 (Ang-2) bispecific antibody useful in pharmaceutical 
CC PT   composition for e.g. treating e.g. cancer, comprises anti-c-Met antibody 
CC PT   and anti-Ang2 antibody.
XX
CC PS   Claim 4; SEQ ID NO 141; 116pp; English.
XX
CC   The present invention relates to a novel anti-c-Met/anti-angiopoietin-2 
CC   (Ang-2) bispecific antibody, useful in a pharmaceutical composition for 
CC   preventing or treating a disease associated with c-Met or Ang2. The 
CC   bispecific antibody comprises an anti-c-Met antibody or its antigen-
CC   binding fragment and an anti-Ang2 antibody or its antigen-binding 
CC   fragment. Also described are: (1) a composition comprising the anti-c-
CC   Met/anti-Ang2 bispecific antibody and carrier; and (2) a method for 
CC   preventing or treating a disease associated with c-Met or Ang2 in a 
CC   subject by administering the anti-c-Met/anti-Ang2 bispecific antibody or 
CC   the composition. The disease is selected from cancer, cancer metastasis, 
CC   eye disease, inflammatory disease, infectious disease, cardiovascular 
CC   disease, renal disease, sepsis, asthma, edema, and hereditary hemorrhagic
CC   telangiectasia. The bispecific antibody simultaneously targets both Ang2 
CC   and c-Met, and exhibits excellent cancer cell inhibitory effect even in a
CC   cancer cell having a drug resistance, and synergistic anticancer effects.
CC   The present sequence represents an anti-Ang2 antibody light chain 
CC   variable region (VL region) CDR-L2, which is a part of the humanized anti
CC   -c-Met monoclonal antibody, where the antibody is useful for preparing 
CC   the bispecific antibody of the invention.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BCC83713
ID   BCC83713 standard; peptide; 7 AA.
XX
AC   BCC83713;
XX
DT   24-SEP-2015  (first entry)
XX
DE   Human anti-Ang2 CDR-L2, SEQ ID 36.
XX
KW   ANG-2 protein; angiopoietin-2; antibody; antibody therapy;
KW   antiinflammatory; antiparasitic; bispecific antibody; cancer; cytostatic;
KW   diagnostic test; inflammatory disease; light chain variable region;
KW   metastasis; ocular disease; ophthalmological;
KW   plasmodium falciparum infection; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   KR2015063847-A.
XX
CC PD   10-JUN-2015.
XX
CC PF   02-DEC-2013; 2013KR-00148718.
XX
PR   02-DEC-2013; 2013KR-00148718.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Lee KH,  Han SY,  Kim KE;

DR   WPI; 2015-35054S/60.
XX
CC PT   New anti-vascular endothelial growth factor A (VEGF-A) and anti-
CC PT   angiopoietin-2 (ANG-2) bispecific antibody useful in pharmaceutical 
CC PT   composition for preventing and/or treating disease associated with Ang2 
CC PT   and VEGF-A e.g. cancer.
XX
CC PS   Disclosure; SEQ ID NO 36; 66pp; Korean.
XX
CC   The present invention further relates to a novel anti-vascular 
CC   endothelial growth factor A (VEGF-A) and anti-angiopoietin-2 (ANG-2) 
CC   bispecific antibody which is useful for preventing and/or treating 
CC   disease associated with Ang2 and VEGF-A e.g., cancer. The anti-VEGF-A 
CC   antibody comprises heavy chain variable region and light chain variable 
CC   region which contains complementarity determining regions (CDRs) having 
CC   SEQ ID NO: 92 -97 (see BCC83769-BCC83774), and anti-ANG-2 antibody 
CC   comprises heavy chain variable region and light chain variable region 
CC   which contains CDRs selected form the group of SEQ ID NO: 16-24, 49-51, 
CC   and 53 (see BCC83693-BCC83701, BCC83726-BCC83728 and BCC83730). The anti-
CC   VEGF-A and anti-ANG-2 bispecific antibody of the invention are useful in 
CC   pharmaceutical composition for detecting or diagnosing disease associated
CC   with Ang2 and VEGF-A, and cancer is metastatic cancer, invasive cancer, 
CC   eye diseases, inflammatory disease, and malaria. The present sequence is 
CC   a Human anti-Ang2 light chain CDR-L2, used in the invention for 
CC   preventing and/or treating disease associated with Ang2 and VEGF-A.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BDV84614
ID   BDV84614 standard; peptide; 7 AA.
XX
AC   BDV84614;
XX
DT   15-JUN-2017  (first entry)
XX
DE   Anti-claudin 3/claudin 4 scFv antibody light chain variable CDR2, SEQ 30.
XX
KW   Claudin 3; Claudin 4; antibody therapy; bladder cancer; bone tumor;
KW   brain tumor; breast tumor; cancer; colon tumor; cytostatic;
KW   diagnostic test; head and neck tumor; immuno-diagnosis; larynx tumor;
KW   light chain variable region; liver tumor; lung tumor;
KW   nasopharyngeal carcinoma; ovary tumor; pancreas tumor; parathyroid tumor;
KW   prophylactic to disease; prostate tumor; single chain antibody;
KW   skin cancer; stomach tumor; therapeutic; thyroid tumor; ureteral disease;
KW   uterine cervix tumor.
XX
OS   Homo sapiens.
XX
CC PN   KR2016104160-A.
XX
CC PD   05-SEP-2016.
XX
CC PF   25-FEB-2015; 2015KR-00026568.
XX
PR   25-FEB-2015; 2015KR-00026568.
XX
CC PA   (ABIO-) ABION INC.
XX
CC PI   Shin YK,  Kim YD,  Choi JY,  Lee MS,  Kim TE,  Na KA,  Lee YJ;
CC PI   Lee JH;
XX
DR   WPI; 2016-57807W/74.
XX
CC PT   New antibody or antigen binding fragment of antibody specific to claudin 
CC PT   3 and claudin 4 used in e.g. pharmaceutical composition for treating 
CC PT   cancer, contains complementarity determining region (CDR)-light chain-1 
CC PT   and CDR-heavy chain-1.
XX
CC PS   Example 1; SEQ ID NO 30; 55pp; Korean.
XX
CC   The present invention relates to a novel antibody or its antigen binding 
CC   fragment which specifically binds to a claudin 3 protein and a claudin 4 
CC   protein. The invention further claims: (1) a pharmaceutical composition 
CC   comprising the antibody or its antigen binding fragment and a carrier; 
CC   and (2) a kit comprising the antibody or its antigen binding fragment. 
CC   The antibody of the present invention is useful for diagnosing, 
CC   preventing and treating cancer, where the cancer is selected from breast 
CC   cancer, ovarian cancer, stomach cancer, lung cancer, liver cancer, 
CC   bronchogenic carcinoma, nasopharyngeal carcinoma, larynx cancer, 

CC   tumor, prostate cancer, bone cancer, head and neck cancer, skin cancer, 
CC   thyroid cancer, parathyroid cancer or ureteral cancer. The present 
CC   sequence represents a human anti-claudin 3/claudin 4 scFv antibody 
CC   library derived light chain variable complementarity determining region 2
CC   (CDR2), where the antibody can be used for diagnosing, preventing and 
CC   treating cancer.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 23;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BDV84619
ID   BDV84619 standard; peptide; 7 AA.
XX
AC   BDV84619;
XX
DT   15-JUN-2017  (first entry)
XX
DE   Anti-claudin 3/claudin 4 scFv antibody light chain variable CDR2, SEQ 35.
XX
KW   Claudin 3; Claudin 4; antibody therapy; bladder cancer; bone tumor;
KW   brain tumor; breast tumor; cancer; colon tumor; cytostatic;
KW   diagnostic test; head and neck tumor; immuno-diagnosis; larynx tumor;
KW   light chain variable region; liver tumor; lung tumor;
KW   nasopharyngeal carcinoma; ovary tumor; pancreas tumor; parathyroid tumor;
KW   prophylactic to disease; prostate tumor; single chain antibody;
KW   skin cancer; stomach tumor; therapeutic; thyroid tumor; ureteral disease;
KW   uterine cervix tumor.
XX
OS   Homo sapiens.
XX
CC PN   KR2016104160-A.
XX
CC PD   05-SEP-2016.
XX
CC PF   25-FEB-2015; 2015KR-00026568.
XX
PR   25-FEB-2015; 2015KR-00026568.
XX
CC PA   (ABIO-) ABION INC.
XX
CC PI   Shin YK,  Kim YD,  Choi JY,  Lee MS,  Kim TE,  Na KA,  Lee YJ;
CC PI   Lee JH;
XX
DR   WPI; 2016-57807W/74.
XX
CC PT   New antibody or antigen binding fragment of antibody specific to claudin 
CC PT   3 and claudin 4 used in e.g. pharmaceutical composition for treating 
CC PT   cancer, contains complementarity determining region (CDR)-light chain-1 
CC PT   and CDR-heavy chain-1.
XX
CC PS   Example 1; SEQ ID NO 35; 55pp; Korean.
XX
CC   The present invention relates to a novel antibody or its antigen binding 
CC   fragment which specifically binds to a claudin 3 protein and a claudin 4 
CC   protein. The invention further claims: (1) a pharmaceutical composition 
CC   comprising the antibody or its antigen binding fragment and a carrier; 
CC   and (2) a kit comprising the antibody or its antigen binding fragment. 
CC   The antibody of the present invention is useful for diagnosing, 
CC   preventing and treating cancer, where the cancer is selected from breast 
CC   cancer, ovarian cancer, stomach cancer, lung cancer, liver cancer, 
CC   bronchogenic carcinoma, nasopharyngeal carcinoma, larynx cancer, 
CC   pancreatic cancer, bladder cancer, colon cancer, cervical cancer, brain 
CC   tumor, prostate cancer, bone cancer, head and neck cancer, skin cancer, 
CC   thyroid cancer, parathyroid cancer or ureteral cancer. The present 
CC   sequence represents a human anti-claudin 3/claudin 4 scFv antibody 
CC   library derived light chain variable complementarity determining region 2
CC   (CDR2), where the antibody can be used for diagnosing, preventing and 
CC   treating cancer.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 23;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BEI33628

XX
AC   BEI33628;
XX
DT   02-NOV-2017  (first entry)
XX
DE   Anti-Ang2 antibody VL region CDR2, SEQ ID 141.
XX
KW   Ang2; Angiopoietin ligand-2; antiallergic; antiasthmatic; antibody;
KW   antiinflammatory; antimicrobial-gen.; asthma; cancer; cytostatic;
KW   infectious disease; light chain variable region; ocular disease;
KW   ophthalmological; prophylactic to disease; respiratory-gen.; sepsis;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2017260273-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   24-APR-2017; 2017US-00494875.
XX
PR   29-NOV-2013; 2013KR-00147624.
PR   01-DEC-2014; 2014US-00556911.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Kim H,  Kim KE,  Lee YS,  Cho MY;
XX
DR   WPI; 2017-635947/64.
XX
CC PT   New anti-c-Met/anti-angiopoietin 2 (Ang2) bispecific antibody comprising 
CC PT   anti-c-Met antibody and anti-Ang2 antibody, useful for preventing or 
CC PT   treating disease e.g. cancer, eye disease, infection, sepsis and asthma.
XX
CC PS   Claim 4; SEQ ID NO 141; 116pp; English.
XX
CC   The present invention relates to a novel anti-c-Met/angiopoietin 2 (Ang2)
CC   bispecific antibody useful for preventing or treating diseases. The 
CC   diseases include cancer, eye disease, infection, sepsis and asthma. The 
CC   present sequence represents an anti-Ang2 antibody light chain variable 
CC   region (VL) complementarity determining region (CDR) 2, which is used in 
CC   the invention for preventing or treating the above mentioned diseases.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 24;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BEZ34842
ID   BEZ34842 standard; peptide; 7 AA.
XX
AC   BEZ34842;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-Caludin 3/4 Ab light chain variable region CDR2 D12, SEQ:30.
XX
KW   Claudin 3; Claudin 4; antibody; antibody therapy; bladder cancer;
KW   bone tumor; brain tumor; breast tumor; bronchitis; cancer; colon tumor;
KW   cytostatic; diagnostic test; head and neck tumor;
KW   light chain variable region; liver tumor; lung tumor;
KW   nasopharyngeal carcinoma; ovary tumor; pancreas tumor;
KW   prophylactic to disease; prostate tumor; skin cancer; stomach tumor;
KW   therapeutic; thyroid tumor; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   KR2017118633-A.
XX
CC PD   25-OCT-2017.
XX
CC PF   20-SEP-2017; 2017KR-00121368.
XX
PR   25-FEB-2015; 2015KR-00026568.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Choi JY,  Kim TE,  Kim YD,  Lee JH,  Lee MS,  Lee YJ,  Na KA;
CC PI   Shin YK;
XX
DR   WPI; 2017-75444D/83.

CC PT   New antibody or its antigen binding fragment useful for recognizing 
CC PT   claudin-3 and 4, in medicinal composition for treating cancer i.e. breast
CC PT   cancer, ovarian cancer, stomach cancer, lung cancer and liver cancer and 
CC PT   kit for diagnosing cancer.
XX
CC PS   Example 1; SEQ ID NO 30; 51pp; Korean.
XX
CC   The present invention relates to a novel anti-claudin (Caludin) 3 and 4 
CC   antibody useful for diagnosing, preventing and treating cancer in a 
CC   subject. The invention further claims: (1) a pharmaceutical composition 
CC   comprising the antibody; and (2) a kit for diagnosing cancer in a 
CC   subject. Cancer can be breast cancer, ovarian cancer, stomach cancer, 
CC   lung cancer, liver cancer, bronchial cancer, nasopharyngeal cancer, 
CC   pancreatic cancer, bladder cancer, colon cancer, cervical cancer, brain 
CC   cancer, prostate cancer, bone cancer, head and neck cancer, skin cancer 
CC   and thyroid cancer, or ovarian cancer. The present sequence is an anti-
CC   Caludin 3/4 Ab light chain variable region CDR2 D12D12, which is useful 
CC   in preparing an antibody composition for diagnosing, preventing and 
CC   treating cancer in a subject.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 25;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BEZ34847
ID   BEZ34847 standard; peptide; 7 AA.
XX
AC   BEZ34847;
XX
DT   22-MAR-2018  (first entry)
XX
DE   Anti-Caludin 3/4 Ab light chain variable region CDR2 BC4D4, SEQ:35.
XX
KW   Claudin 3; Claudin 4; antibody; antibody therapy; bladder cancer;
KW   bone tumor; brain tumor; breast tumor; bronchitis; cancer; colon tumor;
KW   cytostatic; diagnostic test; head and neck tumor;
KW   light chain variable region; liver tumor; lung tumor;
KW   nasopharyngeal carcinoma; ovary tumor; pancreas tumor;
KW   prophylactic to disease; prostate tumor; skin cancer; stomach tumor;
KW   therapeutic; thyroid tumor; uterine cervix tumor.
XX
OS   Unidentified.
XX
CC PN   KR2017118633-A.
XX
CC PD   25-OCT-2017.
XX
CC PF   20-SEP-2017; 2017KR-00121368.
XX
PR   25-FEB-2015; 2015KR-00026568.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Choi JY,  Kim TE,  Kim YD,  Lee JH,  Lee MS,  Lee YJ,  Na KA;
CC PI   Shin YK;
XX
DR   WPI; 2017-75444D/83.
XX
CC PT   New antibody or its antigen binding fragment useful for recognizing 
CC PT   claudin-3 and 4, in medicinal composition for treating cancer i.e. breast
CC PT   cancer, ovarian cancer, stomach cancer, lung cancer and liver cancer and 
CC PT   kit for diagnosing cancer.
XX
CC PS   Example 1; SEQ ID NO 35; 51pp; Korean.
XX
CC   The present invention relates to a novel anti-claudin (Caludin) 3 and 4 
CC   antibody useful for diagnosing, preventing and treating cancer in a 
CC   subject. The invention further claims: (1) a pharmaceutical composition 
CC   comprising the antibody; and (2) a kit for diagnosing cancer in a 
CC   subject. Cancer can be breast cancer, ovarian cancer, stomach cancer, 
CC   lung cancer, liver cancer, bronchial cancer, nasopharyngeal cancer, 
CC   pancreatic cancer, bladder cancer, colon cancer, cervical cancer, brain 
CC   cancer, prostate cancer, bone cancer, head and neck cancer, skin cancer 
CC   and thyroid cancer, or ovarian cancer. The present sequence is an anti-
CC   Caludin 3/4 Ab light chain variable region CDR2 BC4D4BC4D4, which is 
CC   useful in preparing an antibody composition for diagnosing, preventing 
CC   and treating cancer in a subject.
XX
SQ   Sequence 7 AA;


  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BFD06596
ID   BFD06596 standard; peptide; 7 AA.
XX
AC   BFD06596;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VL CDR2, SEQ ID 8.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; hematological-gen.; immunosuppressive;
KW   light chain variable region; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.
XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 8; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) light chain 
CC   variable region (VL) complementarity determining region 2 (CDR2) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 26;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BFS54148
ID   BFS54148 standard; peptide; 7 AA.
XX
AC   BFS54148;
XX
DT   29-NOV-2018  (first entry)
XX
DE   Anti-CLDN3/4 D12 antibody light chain variable region CDRL2 SEQ: 30.
XX

KW   antibody therapy; bladder cancer; bone tumor; brain tumor; breast tumor;
KW   cancer; colon tumor; colorectal tumor; cytostatic; diagnostic test;
KW   head and neck tumor; immuno-diagnosis; light chain variable region;
KW   liver tumor; lung tumor; nasopharyngeal carcinoma; ovary tumor;
KW   parathyroid tumor; prophylactic to disease; prostate tumor; skin cancer;
KW   stomach tumor; therapeutic; thyroid tumor; uterine cervix tumor.
XX
OS   Homo sapiens.
XX
CC PN   KR2018108550-A.
XX
CC PD   04-OCT-2018.
XX
CC PF   27-SEP-2018; 2018KR-00115238.
XX
PR   20-SEP-2017; 2017KR-00121368.
XX
CC PA   (ABIO-) ABION INC.
XX
CC PI   Shin YK,  Kim YD,  Choi JY,  Lee MS,  Kim TE,  Na KA,  Lee YJ;
CC PI   Lee JH;
XX
DR   WPI; 2018-78364D/74.
XX
CC PT   New antibody or its antigen-binding fragment useful in pharmaceutical 
CC PT   composition treating cancer, comprises complementarity determining region
CC PT   of light chain and heavy chain variable regions comprising specific amino
CC PT   acid sequences.
XX
CC PS   Example 1; SEQ ID NO 30; 51pp; Korean.
XX
CC   The invention relates to a novel antibody or its antigen-binding 
CC   fragment, used in the pharmaceutical composition and diagnostic kit for 
CC   treating cancer. The cancer is chosen from breast cancer, ovarian cancer,
CC   stomach cancer, lung cancer, liver cancer, bronchial cancer, 
CC   nasopharyngeal cancer, bladder cancer, colon cancer, colorectal cancer, 
CC   cervical cancer, brain cancer, prostate cancer, bone cancer, head and 
CC   neck cancer, skin cancer, thyroid cancer, and parathyroid cancer, 
CC   preferably ovarian cancer. The antibody is used for diagnosing and 
CC   preventing cancer. The present sequence represents an anti-claudin (CLDN)
CC   3/4 IgG antibody light chain variable region CDR2, used in the kit for 
CC   treating cancer.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 26;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BFS54153
ID   BFS54153 standard; peptide; 7 AA.
XX
AC   BFS54153;
XX
DT   29-NOV-2018  (first entry)
XX
DE   Anti-CLDN3/4 BC4D4 antibody light chain variable region CDRL2 SEQ: 35.
XX
KW   CLDN3; CLDN4; Claudin 3; Claudin 4; IgG; Immunoglobulin G; antibody;
KW   antibody therapy; bladder cancer; bone tumor; brain tumor; breast tumor;
KW   cancer; colon tumor; colorectal tumor; cytostatic; diagnostic test;
KW   head and neck tumor; immuno-diagnosis; light chain variable region;
KW   liver tumor; lung tumor; nasopharyngeal carcinoma; ovary tumor;
KW   parathyroid tumor; prophylactic to disease; prostate tumor; skin cancer;
KW   stomach tumor; therapeutic; thyroid tumor; uterine cervix tumor.
XX
OS   Homo sapiens.
XX
CC PN   KR2018108550-A.
XX
CC PD   04-OCT-2018.
XX
CC PF   27-SEP-2018; 2018KR-00115238.
XX
PR   20-SEP-2017; 2017KR-00121368.
XX
CC PA   (ABIO-) ABION INC.
XX
CC PI   Shin YK,  Kim YD,  Choi JY,  Lee MS,  Kim TE,  Na KA,  Lee YJ;
CC PI   Lee JH;
XX
DR   WPI; 2018-78364D/74.
XX

CC PT   composition treating cancer, comprises complementarity determining region
CC PT   of light chain and heavy chain variable regions comprising specific amino
CC PT   acid sequences.
XX
CC PS   Example 1; SEQ ID NO 35; 51pp; Korean.
XX
CC   The invention relates to a novel antibody or its antigen-binding 
CC   fragment, used in the pharmaceutical composition and diagnostic kit for 
CC   treating cancer. The cancer is chosen from breast cancer, ovarian cancer,
CC   stomach cancer, lung cancer, liver cancer, bronchial cancer, 
CC   nasopharyngeal cancer, bladder cancer, colon cancer, colorectal cancer, 
CC   cervical cancer, brain cancer, prostate cancer, bone cancer, head and 
CC   neck cancer, skin cancer, thyroid cancer, and parathyroid cancer, 
CC   preferably ovarian cancer. The antibody is used for diagnosing and 
CC   preventing cancer. The present sequence represents an anti-claudin (CLDN)
CC   3/4 IgG antibody light chain variable region CDR2, used in the kit for 
CC   treating cancer.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 26;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BGM54814
ID   BGM54814 standard; peptide; 7 AA.
XX
AC   BGM54814;
XX
DT   22-AUG-2019  (first entry)
XX
DE   Anti-STAT3 antibody VL CDR2, SEQ ID 32.
XX
KW   STAT-3; antibody; antibody production; antibody therapy;
KW   antiinflammatory; cancer; cytostatic; inflammatory disease;
KW   light chain variable region; protein detection; rheumatoid arthritis;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2019125033-A1.
XX
CC PD   27-JUN-2019.
XX
CC PF   21-DEC-2018; 2018WO-KR016432.
XX
PR   22-DEC-2017; 2017KR-00178028.
PR   22-DEC-2017; 2017KR-00178039.
PR   22-DEC-2017; 2017KR-00178053.
PR   22-DEC-2017; 2017KR-00178084.
XX
CC PA   (ROPH-) ROPHIBIO INC.
XX
CC PI   Hahm SH,  Hong JT;
XX
DR   WPI; 2019-55446X/57.
XX
CC PT   New signal transducer and activator of transcription 3 (STAT3)/DNA 
CC PT   bispecific antibody or its fragment useful for treating cancer or 
CC PT   inflammatory diseases, comprises first and second antigen binding sites 
CC PT   that bind to STAT3 and DNA.
XX
CC PS   Claim 7; SEQ ID NO 32; 29pp; Korean.
XX
CC   The present invention relates to a novel signal transducer and activator 
CC   of transcription 3 (STAT3)/DNA bispecific antibody or its fragment, 
CC   useful for treating cancer or inflammatory diseases. The bispecific 
CC   antibody comprises a first antigen binding site specifically binding to 
CC   STAT3 that comprises a light chain variable region (VL) with 
CC   complementarity determining regions (CDRs) having the amino acid sequence
CC   of SEQ ID NOs: 1-3 (see BGM54783-BGM54785), 7-9 BGM54789-BGM54791, 13-15 
CC   BGM54795-BGM54797, 19-21 BGM54801-BGM54803, 25-27 BGM54807-BGM54809, 31-
CC   33 BGM54813-BGM54815, 37-39 BGM54819-BGM54821) and a heavy chain variable
CC   region (VH) with CDRs having the amino acid sequence of SEQ ID NOs: 4-6 
CC   (see BGM54786-BGM54788, 10-12 BGM54792-BGM54794, 16-18 BGM54798-BGM54800,
CC   22-24 BGM54804-BGM54806, 28-30 BGM54810-BGM54812, 34-36 BGM54816-
CC   BGM54818, 40-42 BGM54822-BGM54824) and a second antigen binding site 
CC   specifically binding to DNA. The invention further relates to:(1) a 
CC   polynucleotide encoding the antibody or its fragment; (2) a vector 
CC   comprising the polynucleotide; (3) a cell transformed with the vector; 
CC   (4) a method for producing STAT3/DNA bispecific antibody or its fragment;
CC   (5) a method for detecting STAT3/DNA bispecific antibody; and (6) a 
CC   pharmaceutical composition comprising the bispecific antibody or its 

CC   cancer, breast cancer, cervical cancer, cholangiocarcinoma, colorectal 
CC   cancer, colon cancer, endometrial cancer, esophageal cancer, gastric 
CC   cancer, head and neck cancer, kidney cancer, liver cancer, lung cancer, 
CC   ovarian cancer, pancreatic cancer, gallbladder cancer, prostate cancer, 
CC   thyroid cancer, osteosarcoma, rhabdomyosarcoma, lymph node sarcoma, 
CC   Kaposi sarcoma, leiomyosarcoma, malignant fibrous histiocytoma, 
CC   fibrosarcoma, acute myeloid leukemia, adult cell leukemia, chronic 
CC   myelogenous leukemia, lymphoma, multiple myeloma, glioblastoma, 
CC   astrocytoma, melanoma, mesothelioma, Wilm's tumor, clear cell sarcoma, 
CC   alveolar soft part sarcoma, renal cell carcinoma, and inflammatory 
CC   disease is rheumatoid arthritis. The present sequence is an anti-STAT3 
CC   antibody VL CDR2, which is derived from a human phage display useful for 
CC   constructing a pSTAT3 bispecific Ab (F11).
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 35;  DB 28;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db          1 SDSKRPS 7

BFE17628
ID   BFE17628 standard; protein; 108 AA.
XX
AC   BFE17628;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Anti-SIRP-alpha mAb VL SEQ: 416.
XX
KW   SIRP-alpha; antibody identification; antibody production;
KW   antibody therapy; antiinflammatory; autoimmune disease; cancer;
KW   cytostatic; humanized antibody; immunosuppressive; inflammatory disease;
KW   light chain variable region; monoclonal antibody;
KW   signal regulatory protein-alpha; therapeutic.
XX
OS   Homo sapiens.
OS   Gallus gallus.
OS   Chimeric.
XX
CC PN   WO2018057669-A1.
XX
CC PD   29-MAR-2018.
XX
CC PF   20-SEP-2017; 2017WO-US052592.
XX
PR   21-SEP-2016; 2016US-0397752P.
PR   05-JUN-2017; 2017US-0515480P.
XX
CC PA   (ALEX-) ALEXO THERAPEUTICS INC.
XX
CC PI   Pons J,  Sim BJ,  Wan H,  Kuo TC,  Kauder SE,  Harriman WD;
CC PI   Izquierdo S;
XX
DR   WPI; 2018-256439/25.
XX
CC PT   New isolated antibody capable of binding to extracellular domain of human
CC PT   signal regulatory protein-alpha polypeptide useful for treating or 
CC PT   delaying progression of cancer, autoimmune disease or inflammatory 
CC PT   disease e.g. diabetes.
XX
CC PS   Disclosure; SEQ ID NO 416; 363pp; English.
XX
CC   The invention relates to a novel method, used for isolating an antibody 
CC   that is capable of binding to extracellular domain of human signal 
CC   regulatory protein-alpha (SIRP-alpha) polypeptide. The invention claims: 
CC   a) a polynucleotide encoding the antibody; b) vector comprising the 
CC   polynucleotide; c) a host cell comprising the polynucleotide or vector; 
CC   d) a method for producing an anti-SIRP-alpha antibody; e) a method for 
CC   identifying an antigen binding domain; and f) a method for identifying an
CC   antigen binding domain that binds an extracellular domain of a human SIRP
CC   -alpha polypeptide and blocks binding between human CD47 and human SIRP-
CC   alpha polypeptide. The method is used for treating or delaying 
CC   progression of cancer, autoimmune disease or an inflammatory disease in 
CC   an individual. The present sequence represents an anti-SIRP-alpha mAb 
CC   light chain variable region, used in the method for treating or delaying 
CC   progression of cancer, autoimmune disease or an inflammatory disease.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 35;  DB 26;  Length 108;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||
Db         49 SDSKRPS 55

BHR42563
ID   BHR42563 standard; protein; 108 AA.
XX
AC   BHR42563;
XX
DT   11-JUN-2020  (first entry)
XX
DE   Anti-SIRP alha humanized antibody light chain variable region, SEQ 531.
XX
KW   SIRP alpha; Signal regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell modulation; cytostatic;
KW   humanized antibody; immunoconjugate; light chain variable region;
KW   natural killer cell; neoplasm; prophylactic to disease; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2020081744-A1.
XX
CC PD   23-APR-2020.
XX
CC PF   16-OCT-2019; 2019WO-US056619.
XX
PR   17-OCT-2018; 2018US-0747070P.
PR   18-OCT-2018; 2018US-0747611P.
XX
CC PA   (TOLL-) TOLLNINE INC.
XX
CC PI   Pons J,  Wan HI,  Bradshaw CW,  Sim BJ,  Kuo TC;
XX
DR   WPI; 2020-32894E/037.
XX
CC PT   Conjugate used for treating, preventing, or ameliorating symptoms of a 
CC PT   proliferative disease in a subject, comprises a targeting moiety, an 
CC PT   immunomodulating polynucleotide, and a linker, where targeting moiety 
CC PT   binds to an antigen.
XX
CC PS   Claim 83; SEQ ID NO 531; 239pp; English.
XX
CC   The present invention relates to a novel conjugate comprising a targeting
CC   moiety, an immunomodulating polynucleotide, and a linker, wherein the 
CC   targeting moiety binds to an antigen expressed by a NK cell or a myeloid 
CC   cell, and the linker connects the targeting moiety covalently to the 
CC   immunomodulating polynucleotide. The invention further provides: (1) a 
CC   pharmaceutical composition comprising the conjugate, and a 
CC   pharmaceutically acceptable excipient; (2) a method for treating, 
CC   preventing, or ameliorating one or more symptoms of a proliferative 
CC   disease in a subject, which comprises administering the conjugate to the 
CC   subject, wherein the proliferative disease is cancer; (3) a method for 
CC   modulating a natural killer cell in a subject; (4) a method for 
CC   modulating a myeloid cell in a subject.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 35;  DB 30;  Length 108;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         49 SDSKRPS 55

BBP11891
ID   BBP11891 standard; protein; 111 AA.
XX
AC   BBP11891;
XX
DT   20-NOV-2014  (first entry)
XX
DE   Anti-Ang-2 antibody VL SAIT-ANG-2-AB-4-C11, SEQ ID:173.
XX
KW   Angiopoietin ligand-2; angiogenesis inhibition; antiallergic;
KW   antiarteriosclerotic; antiarthritic; antiasthmatic; antibody;
KW   antibody therapy; antiinflammatory; antimicrobial-gen.; antipsoriatic;
KW   arteriosclerosis; asthma; cancer; chronic inflammation; cytostatic;
KW   diabetic retinopathy; glaucoma; hypertension; hypotensive;
KW   immunosuppressive; infectious disease; light chain variable region;
KW   macular degeneration; metastasis; nephrotropic; ophthalmological;
KW   pneumonia; psoriasis; renal disease; respiratory-gen.;
KW   retinopathy of prematurity; rheumatoid arthritis; sepsis; therapeutic;
KW   vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers

FT                   /label= CDR1
FT   Region          51..57
FT                   /label= CDR2
FT   Region          90..98
FT                   /label= CDR3
XX
CC PN   US2014302039-A1.
XX
CC PD   09-OCT-2014.
XX
CC PF   03-APR-2014; 2014US-00244709.
XX
PR   03-APR-2013; 2013KR-00036506.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Jeong YJ,  Kim KA,  Kim KE,  Kim C;
XX
DR   WPI; 2014-T67500/70.
XX
CC PT   Inhibiting angiogenesis to treat or prevent e.g. cancer, psoriasis, 
CC PT   pneumonia and asthma, comprises administering anti-c-Met antibody and 
CC PT   anti-angiopoietin-2 antibody or their antigen-binding fragments, 
CC PT   simultaneously or sequentially.
XX
CC PS   Claim 13; SEQ ID NO 173; 107pp; English.
XX
CC   The present invention relates to a method for inhibiting angiogenesis. 
CC   The method involves: administering to a subject an anti-c-Met antibody or
CC   its antigen-binding fragment, and an anti-angiopoietin-2 (Ang-2) antibody
CC   or its antigen-binding fragment, in combination simultaneously or 
CC   sequentially. The anti-c-Met antibody or its antigen-binding fragment 
CC   comprises: a heavy chain variable region (VH) comprising heavy chain 
CC   complementarity determining region (CDR) and a light chain variable 
CC   region (VL) comprising heavy chain complementarity determining region 
CC   (CDR). The c-Met protein refers to a receptor tyrosine kinase binding to 
CC   a hepatocyte growth factor (HGF). The method of the invention is useful 
CC   for inhibiting angiogenesis in a subject for treating or preventing 
CC   angiogenesis-related diseases such as cancer, cancer metastasis, 
CC   retinopathy of prematurity, macular degeneration, diabetic retinopathy, 
CC   neovascular glaucoma, psoriasis, asthma, rheumatoid arthritis, pneumonia,
CC   chronic inflammation, infection, hypertension, arteriosclerosis, kidney-
CC   related disorder and sepsis. The present sequence represents a light 
CC   chain variable region SAIT-ANG-2-AB-4-C11 of an anti-Ang-2 antibody which
CC   is used in the method of inhibiting angiogenesis along with anti-c-Met 
CC   antibody.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 21;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BBU40483
ID   BBU40483 standard; protein; 111 AA.
XX
AC   BBU40483;
XX
DT   26-MAR-2015  (first entry)
XX
DE   Anti-Ang2 antibody VL region (SAIT-ANG2-AB-4-C11), SEQ ID 65.
XX
KW   Ang2; angiogenesis inhibition; angiopoietin-2; antibody;
KW   antibody therapy; antiinflammatory; antiparasitic; cancer; cytostatic;
KW   diagnostic test; immuno-diagnosis; inflammatory disease;
KW   light chain variable region; metastasis; ocular disease;
KW   ophthalmological; plasmodium falciparum infection;
KW   prophylactic to disease; protein detection; screening; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          23..35
FT                   /note= "CDR1 according to kabat numbering"
FT   Region          51..57
FT                   /note= "CDR2 according to kabat numbering"
FT   Region          90..98
FT                   /note= "CDR3 according to kabat numbering"
XX
CC PN   US2015037343-A1.
XX
CC PD   05-FEB-2015.

CC PF   30-JUL-2014; 2014US-00447242.
XX
PR   30-JUL-2013; 2013KR-00090209.
XX
CC PA   (KIMS/) KIM S K.
CC PA   (HANS/) HAN S Y.
CC PA   (LEEK/) LEE K H.
CC PA   (KIMK/) KIM K E.
CC PA   (KIMC/) KIM C H.
CC PA   (KIMY/) KIM Y I.
CC PA   (KIMH/) KIM H.
CC PA   (LEEY/) LEE Y S.
CC PA   (LEEH/) LEE H S.
XX
CC PI   Kim SK,  Han SY,  Lee KH,  Kim KE,  Kim CH,  Kim YI,  Kim H,  Lee YS;
CC PI   Lee HS;
XX
DR   WPI; 2015-10543A/13.
DR   N-PSDB; BBU40496.
XX
CC PT   New anti-angiopoietin-2 (Ang2) antibody, useful for detecting Ang2 and 
CC PT   for diagnosing, preventing or treating a disease related to the 
CC PT   activation or overproduction of Ang2, e.g. cancer, eye disease, 
CC PT   inflammatory disease, and malaria.
XX
CC PS   Claim 7; SEQ ID NO 65; 49pp; English.
XX
CC   The present invention relates to a novel anti-angiopoietin-2 (Ang2) 
CC   antibody, useful for diagnosing, preventing or treating diseases. The 
CC   invention further provides: a method for detecting Ang2 by using the 
CC   novel anti-Ang2 antibody; a method for screening a candidate compound for
CC   activity useful in diagnosing, preventing or treating the diseases 
CC   related to the activation or overproduction of Ang2; and a method for 
CC   inhibiting angiogenesis. The diseases include cancer, cancer metastasis, 
CC   cancer invasion, eye disease, inflammatory disease or malaria. The 
CC   present sequence represents an anti-Ang2 antibody light chain variable 
CC   region (VL), which is used in the invention for diagnosing, preventing or
CC   treating the above mentioned diseases.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BBU58809
ID   BBU58809 standard; peptide; 111 AA.
XX
AC   BBU58809;
XX
DT   26-MAR-2015  (first entry)
XX
DE   Anti-c-met antibody Ab AbF46 VH CDRH1, SEQ ID 1.
XX
KW   Hepatocyte growth factor receptor; antiallergic; antiarteriosclerotic;
KW   antiarthritic; antiasthmatic; antibody; antibody production;
KW   antibody therapy; antidiabetic; antiinflammatory; antimicrobial-gen.;
KW   antipsoriatic; arteriosclerosis; asthma; bispecific antibody;
KW   c-met protein; cancer; chronic inflammation; cytostatic;
KW   diabetic retinopathy; gastrointestinal-gen.; gestational diabetes;
KW   glaucoma; heavy chain variable region; hypertension; hypotensive;
KW   immunosuppressive; macular degeneration; metabolic-gen.; metastasis;
KW   ophthalmological; pneumonia; prophylactic to disease; psoriasis;
KW   respiratory-gen.; rheumatoid arthritis; sepsis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   KR2015001110-A.
XX
CC PD   06-JAN-2015.
XX
CC PF   26-JUN-2013; 2013KR-00073820.
XX
PR   26-JUN-2013; 2013KR-00073820.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Suh HY,  Lee JI,  Shim SH,  Lee JW;
XX
DR   WPI; 2015-059684/18.
XX
CC PT   New protein complex useful in composition for preventing and/or treating 
CC PT   e.g. cancer and psoriasis, comprises first polypeptide comprising first 

CC PT   binding site.
XX
CC PS   Claim 8; SEQ ID NO 1; 192pp; Korean.
XX
CC   The present invention relates to a novel protein complex, useful in 
CC   preparing a composition for treating and preventing cancer and psoriasis 
CC   in a subject. The protein complex comprises a polypeptide with first 
CC   antigen-binding site/heavy chain and a second polypeptide with a second 
CC   antigen-binding site/light chain, where both the polypeptides are 
CC   connected via a linker. One of the antigen-binding site specifically 
CC   binds with c-methionine (c-Met) and the other specifically binds with 
CC   angiopoietin-2 (Ang-2). The invention further relates to: (1) a 
CC   bispecific anti-c-MET/Ang-2 antibody comprising the protein complex; (2) 
CC   a polynucleotide encoding the protein complex; (3) a recombinant vector 
CC   and a host cell comprising the polynucleotide; (4) a method for producing
CC   the bispecific anti-c-MET/Ang-2antibody; and (6) a composition comprising
CC   the bispecific antibody. The protein complex is useful in a composition 
CC   for preventing and treating cancer, cancer metastasis, macular 
CC   degeneration, gestational diabetes, diabetic retinopathy, psoriasis, 
CC   rheumatoid arthritis, chronic inflammation, diabetic retinopathy, 
CC   neovascular glaucoma, pneumonia, asthma, hypertension, arteriosclerosis, 
CC   and sepsis. The present sequence represents an anti-c-Met antibody AbF46 
CC   heavy chain variable region (VH) CDRH1, which is useful for preparing the
CC   bi-specific antibody of the invention involved in treating cancer in a 
CC   subject.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BCA85530
ID   BCA85530 standard; protein; 111 AA.
XX
AC   BCA85530;
XX
DT   30-JUL-2015  (first entry)
XX
DE   Human anti-Ang2 antibody IgG light chain variable region 4-C11, SEQ 65.
XX
KW   ANG2 protein; Angiopoietin ligand-2; Immunoglobulin gamma;
KW   angiogenesis disorder; antiarthritic; antibody; antibody therapy;
KW   antiinflammatory; antiparasitic; antipsoriatic; cancer;
KW   chronic inflammation; cytostatic; diabetic retinopathy; diagnostic test;
KW   immunosuppressive; inflammatory disease; light chain variable region;
KW   macular degeneration; metastasis; ocular disease; ophthalmological;
KW   plasmodium falciparum infection; prophylactic to disease; psoriasis;
KW   rheumatoid arthritis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          23..36
FT                   /note= "Complementarity determining region (CDR1)"
FT   Region          51..58
FT                   /note= "Complementarity determining region (CDR2)"
FT   Region          90..98
FT                   /note= "Complementarity determining region (CDR3)"
XX
CC PN   WO2015083978-A1.
XX
CC PD   11-JUN-2015.
XX
CC PF   26-NOV-2014; 2014WO-KR011420.
XX
PR   02-DEC-2013; 2013KR-00148437.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Lee J,  Han SY,  Kim SK,  Lee KH,  Kim H,  Kim KE,  Lee YS,  Kim SJ;
XX
DR   WPI; 2015-33944N/40.
DR   N-PSDB; BCA85543.
XX
CC PT   New bispecific anti-vascular endothelial growth factor C/anti-
CC PT   angiopoietin-2 antibody used in pharmaceutical composition for preventing
CC PT   and/or treating diseases associated with Ang2 and/or VEGF-C.
XX
CC PS   Claim 3; SEQ ID NO 65; 60pp; Korean.
XX
CC   The present invention relates to a novel bispecific anti-vascular 
CC   endothelial growth factor C (VEGF-C)/anti-angiopoietin-2 (Ang2) antibody 

CC   and/or treating diseases associated with Ang2 and/or VEGF-C. The 
CC   invention further discloses: (1) a pharmaceutical composition comprising 
CC   the antibody; and (2) a method for preventing/treating disease related to
CC   VEGF- C/Ang2 (e.g., cancer, cancer metastasis, cancer invasion or 
CC   infiltration, ocular diseases associated with abnormal angiogenesis, 
CC   rheumatoid arthritis, inflammatory diseases such as sepsi, diabetic 
CC   retinopathy, psoriasis, rheumatoid arthritis, chronic inflammation, 
CC   neovascularization (angiogenesis), macular degeneration, and malaria). 
CC   The present sequence is an immunoglobulin gamma (IgG) light chain 
CC   variable region (VL) of a human anti-Ang2 antibody useful for preparing a
CC   bispecific antibody which is used in a pharmaceutical composition for 
CC   diagnosing and/or preventing and/or treating diseases associated with 
CC   Ang2/VEGF-C.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BCA61922
ID   BCA61922 standard; protein; 111 AA.
XX
AC   BCA61922;
XX
DT   30-JUL-2015  (first entry)
XX
DE   Anti-Ang2 antibody 4-C11 VL region, SEQ ID 167.
XX
KW   Ang2 protein; Angiopoietin ligand-2; angiopoietin 2; antiallergic;
KW   antiasthmatic; antibody; antibody therapy; antiinflammatory;
KW   antimicrobial-gen.; asthma; bispecific antibody; cancer;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; diuretic; edema;
KW   hemorrhagic telangiectasia; infectious disease; inflammatory disease;
KW   light chain variable region; metastasis; nephrotropic; ocular disease;
KW   ophthalmological; prophylactic to disease; renal disease;
KW   respiratory-gen.; sepsis; therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          23..35
FT                   /note= "CDR1"
FT   Region          51..57
FT                   /note= "CDR2"
FT   Region          90..98
FT                   /note= "CDR3"
XX
CC PN   US2015152192-A1.
XX
CC PD   04-JUN-2015.
XX
CC PF   01-DEC-2014; 2014US-00556911.
XX
PR   29-NOV-2013; 2013KR-00147624.
XX
CC PA   (KIMH/) KIM H.
CC PA   (KIMK/) KIM K E.
CC PA   (LEEY/) LEE Y S.
CC PA   (CHOM/) CHO M Y.
XX
CC PI   Kim H,  Kim KE,  Lee YS,  Cho MY;
XX
DR   WPI; 2015-32455U/41.
DR   N-PSDB; BCA61935.
XX
CC PT   New anti-mesenchymal-epithelial transition factor(c-Met)/anti-
CC PT   angiopoietin-2 (Ang-2) bispecific antibody useful in pharmaceutical 
CC PT   composition for e.g. treating e.g. cancer, comprises anti-c-Met antibody 
CC PT   and anti-Ang2 antibody.
XX
CC PS   Claim 5; SEQ ID NO 167; 116pp; English.
XX
CC   The present invention relates to a novel anti-c-Met/anti-angiopoietin-2 
CC   (Ang-2) bispecific antibody, useful in a pharmaceutical composition for 
CC   preventing or treating a disease associated with c-Met or Ang2. The 
CC   bispecific antibody comprises an anti-c-Met antibody or its antigen-
CC   binding fragment and an anti-Ang2 antibody or its antigen-binding 
CC   fragment. Also described are: (1) a composition comprising the anti-c-
CC   Met/anti-Ang2 bispecific antibody and carrier; and (2) a method for 
CC   preventing or treating a disease associated with c-Met or Ang2 in a 
CC   subject by administering the anti-c-Met/anti-Ang2 bispecific antibody or 

CC   eye disease, inflammatory disease, infectious disease, cardiovascular 
CC   disease, renal disease, sepsis, asthma, edema, and hereditary hemorrhagic
CC   telangiectasia. The bispecific antibody simultaneously targets both Ang2 
CC   and c-Met, and exhibits excellent cancer cell inhibitory effect even in a
CC   cancer cell having a drug resistance, and synergistic anticancer effects.
CC   The present sequence represents an anti-Ang2 antibody 4-C11 light chain 
CC   variable region (VL region), which is a part of the humanized anti-c-Met 
CC   monoclonal antibody, where the antibody is useful for preparing the 
CC   bispecific antibody of the invention.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BCC83742
ID   BCC83742 standard; peptide; 111 AA.
XX
AC   BCC83742;
XX
DT   24-SEP-2015  (first entry)
XX
DE   Human anti-Ang2 light chain variable region, SEQ ID 65.
XX
KW   ANG-2 protein; angiopoietin-2; antibody; antibody therapy;
KW   antiinflammatory; antiparasitic; bispecific antibody; cancer; cytostatic;
KW   diagnostic test; inflammatory disease; light chain variable region;
KW   metastasis; ocular disease; ophthalmological;
KW   plasmodium falciparum infection; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   KR2015063847-A.
XX
CC PD   10-JUN-2015.
XX
CC PF   02-DEC-2013; 2013KR-00148718.
XX
PR   02-DEC-2013; 2013KR-00148718.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Lee KH,  Han SY,  Kim KE;
XX
DR   WPI; 2015-35054S/60.
XX
CC PT   New anti-vascular endothelial growth factor A (VEGF-A) and anti-
CC PT   angiopoietin-2 (ANG-2) bispecific antibody useful in pharmaceutical 
CC PT   composition for preventing and/or treating disease associated with Ang2 
CC PT   and VEGF-A e.g. cancer.
XX
CC PS   Disclosure; SEQ ID NO 65; 66pp; Korean.
XX
CC   The present invention further relates to a novel anti-vascular 
CC   endothelial growth factor A (VEGF-A) and anti-angiopoietin-2 (ANG-2) 
CC   bispecific antibody which is useful for preventing and/or treating 
CC   disease associated with Ang2 and VEGF-A e.g., cancer. The anti-VEGF-A 
CC   antibody comprises heavy chain variable region and light chain variable 
CC   region which contains complementarity determining regions (CDRs) having 
CC   SEQ ID NO: 92 -97 (see BCC83769-BCC83774), and anti-ANG-2 antibody 
CC   comprises heavy chain variable region and light chain variable region 
CC   which contains CDRs selected form the group of SEQ ID NO: 16-24, 49-51, 
CC   and 53 (see BCC83693-BCC83701, BCC83726-BCC83728 and BCC83730). The anti-
CC   VEGF-A and anti-ANG-2 bispecific antibody of the invention are useful in 
CC   pharmaceutical composition for detecting or diagnosing disease associated
CC   with Ang2 and VEGF-A, and cancer is metastatic cancer, invasive cancer, 
CC   eye diseases, inflammatory disease, and malaria. The present sequence is 
CC   a Human anti-Ang2 heavy chain variable region, used in the invention for 
CC   preventing and/or treating disease associated with Ang2 and VEGF-A.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 22;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BEI33654
ID   BEI33654 standard; protein; 111 AA.

AC   BEI33654;
XX
DT   02-NOV-2017  (first entry)
XX
DE   Anti-Ang2 antibody VL region, SEQ ID 167.
XX
KW   Ang2; Angiopoietin ligand-2; antiallergic; antiasthmatic; antibody;
KW   antiinflammatory; antimicrobial-gen.; asthma; cancer; cytostatic;
KW   infectious disease; light chain variable region; ocular disease;
KW   ophthalmological; prophylactic to disease; respiratory-gen.; sepsis;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   US2017260273-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   24-APR-2017; 2017US-00494875.
XX
PR   29-NOV-2013; 2013KR-00147624.
PR   01-DEC-2014; 2014US-00556911.
XX
CC PA   (SMSU ) SAMSUNG ELECTRONICS CO LTD.
XX
CC PI   Kim H,  Kim KE,  Lee YS,  Cho MY;
XX
DR   WPI; 2017-635947/64.
XX
CC PT   New anti-c-Met/anti-angiopoietin 2 (Ang2) bispecific antibody comprising 
CC PT   anti-c-Met antibody and anti-Ang2 antibody, useful for preventing or 
CC PT   treating disease e.g. cancer, eye disease, infection, sepsis and asthma.
XX
CC PS   Claim 4; SEQ ID NO 167; 116pp; English.
XX
CC   The present invention relates to a novel anti-c-Met/angiopoietin 2 (Ang2)
CC   bispecific antibody useful for preventing or treating diseases. The 
CC   diseases include cancer, eye disease, infection, sepsis and asthma. The 
CC   present sequence represents an anti-Ang2 antibody light chain variable 
CC   region (VL), which is used in the invention for preventing or treating 
CC   the above mentioned diseases.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 24;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BEO71368
ID   BEO71368 standard; protein; 111 AA.
XX
AC   BEO71368;
XX
DT   28-DEC-2017  (first entry)
XX
DE   Cancer/Inflammation/Immune system-related antibody, SEQ:16669.
XX
KW   antibody; antibody production; antibody therapy; antiinflammatory;
KW   cardiovascular disease; cardiovascular-gen.; cytostatic; degeneration;
KW   diagnostic test; drug delivery; expression; genetic disorder;
KW   genetic-disease-gen.; growth disorder; growth-disorder-gen.;
KW   hematological disease; hematological-gen.; immune disorder;
KW   immunomodulator; inflammatory disease; musculoskeletal disease;
KW   musculoskeletal-gen.; neoplasm; neurological disease; neuroprotective;
KW   ocular disease; ophthalmological; prophylactic to disease;
KW   psychiatric disorder; psychiatric-gen.; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017189959-A1.
XX
CC PD   02-NOV-2017.
XX
CC PF   28-APR-2017; 2017WO-US030054.
XX
PR   29-APR-2016; 2016US-0329442P.
PR   27-JUL-2016; 2016US-0367317P.
XX
CC PA   (VOYA-) VOYAGER THERAPEUTICS INC.
XX
CC PI   Paul S,  Ward DT;
XX
DR   WPI; 2017-745268/77.

CC PT   Adeno-associated virus particle used in pharmaceutical composition for 
CC PT   preventing disease in subject, such as Parkinson's Disease, comprises 
CC PT   capsid and viral genome, where viral genome comprises inverted terminal 
CC PT   repeat and payload region.
XX
CC PS   Claim 1; SEQ ID NO 16669; 726pp; English.
XX
CC   The present invention relates to an adeno-associated virus (AAV) particle
CC   useful in preparing a pharmaceutical composition for diagnosing, 
CC   preventing and treating a disease in a subject. The AAV particle 
CC   comprises a capsid and a viral genome encoding one or more antibodies or 
CC   antibody fragments, where the viral genome comprises an inverted terminal
CC   repeat and a payload region. The invention further discloses: (1) a 
CC   method for producing a functional antibody in a subject; (2) a 
CC   pharmaceutical composition comprising an AAV particle and a 
CC   pharmaceutically acceptable excipient; (3) a method for expressing an 
CC   antibody in a cell or tissue; (4) a method for preventing a disease or 
CC   disorder in a subject; (5) a method for treating a disease or disorder in
CC   a subject; and (6) a method for vectored antibody delivery (VAD). The 
CC   disease can be Parkinson's disease, Dementia with Lewy Bodies, multiple 
CC   system atrophy, decreased muscle mass, decreased muscle strength, 
CC   decreased muscle function, spinal muscular atrophy, Alzheimer's disease, 
CC   Huntington's disease, multiple sclerosis, amyotrophic lateral sclerosis, 
CC   stroke, migraine, pain, neuropathy, psychiatric disorder, cancer, ocular 
CC   disease, systemic disease of blood, systemic disease of heart, systemic 
CC   disease of bone, immune system, autoimmune disease, inflammation 
CC   disorder, or inflammation. The present sequence is a 
CC   cancer/Inflammation/Immune system-related antibody, which is useful in 
CC   preparing a pharmaceutical composition for treating and preventing 
CC   cancer, inflammatory disease and immune system-related disease in a 
CC   subject.
XX
SQ   Sequence 111 AA;

  Query Match             100.0%;  Score 35;  DB 25;  Length 111;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db         51 SDSKRPS 57

BAC23489
ID   BAC23489 standard; protein; 275 AA.
XX
AC   BAC23489;
XX
DT   06-DEC-2012  (first entry)
XX
DE   Muscodor strobelii protein, SEQ ID 7984.
XX
KW   crop improvement; crop plant pathogen; disease resistance; microorganism;
KW   palm oil; plant bacterial disease; plant fungal disease.
XX
OS   Muscodor sp. WG-2009a.
XX
CC PN   WO2010115156-A2.
XX
CC PD   07-OCT-2010.
XX
CC PF   02-APR-2010; 2010WO-US029859.
XX
PR   03-APR-2009; 2009US-0166681P.
PR   31-JUL-2009; 2009US-0230648P.
XX
CC PA   (SYNT-) SYNTHETIC GENOMICS INC.
XX
CC PI   Green WA,  Herrgard MJ,  Kerovuo JS,  Lomelin D,  Mathur EJ;
CC PI   Richarson TH,  Schwartz AS,  Strobel GA;
XX
DR   WPI; 2010-M76294/68.
XX
CC PT   New isolated strain of Muscodor strobelii, where the strain is 
CC PT   Agricultural Research Service Culture Collection accession number NRRL 
CC PT   50288, is useful for killing a plant pathogen selected from e.g. 
CC PT   Aspergillus fumigatus.
XX
CC PS   Claim 23; SEQ ID NO 7984; 72pp; English.
XX
CC   The present invention relates to a novel endophytic fungal strain, 
CC   Muscodor strobelii NRRL 50288, which produces volatile organic compounds 
CC   (I) e.g. isobutyric acid, which has biological activity against plant 
CC   pathogens selected from Ganoderma boninense, Aspergillus fumigatus, 
CC   Botrytis cinerea, Cerpospora betae, Curvularia sp., Geotrichum candidum, 
CC   Mycosphaerella fijiensis, Phytophthora palmivora, Phytophthora ramorum, 
CC   Pythium ultimum, Rhizoctonia solani, Rhizopus sp., Schizophyllum sp., 
CC   Sclerotinia sclerotiorum, Verticillium dahliae and Xanthomonas 

CC   preventing the development of a plant pathogenic disease; and for 
CC   killing, inhibiting or preventing the development of an organism selected
CC   from fungus, bacterium, microorganism, nematode and insect. The present 
CC   protein is encoded by an Expressed Sequence Tag (EST) from the fungal 
CC   strain of the invention.
XX
SQ   Sequence 275 AA;

  Query Match             100.0%;  Score 35;  DB 17;  Length 275;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SDSKRPS 7
              |||||||
Db        245 SDSKRPS 251

SEQ ID NO:9
BFD06597
ID   BFD06597 standard; peptide; 9 AA.
XX
AC   BFD06597;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VL CDR3, SEQ ID 9.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; hematological-gen.; immunosuppressive;
KW   light chain variable region; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.
XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 9; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) light chain 
CC   variable region (VL) complementarity determining region 3 (CDR3) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 52;  DB 26;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              |||||||||
Db          1 GSWDYSLNA 9

BFR16294
ID   BFR16294 standard; peptide; 9 AA.
XX
AC   BFR16294;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-GDF15 scFv antibody light chain variable region CDR3 (H10) SEQ 17.
XX
KW   GDF-15 ligand; antibody production; antibody therapy; brain tumor;
KW   breast tumor; cachexia; cancer; colon tumor; cytostatic; dermatological;
KW   diagnostic test; endocrine-gen.; gastrointestinal tumor;
KW   gastrointestinal-gen.; gene expression; growth differentiation factor 15;
KW   gynecological; immuno-diagnosis; light chain variable region; lung tumor;
KW   melanoma; neuroprotective; nutrition-disorder-gen.; pancreas tumor;
KW   prophylactic to disease; prostate tumor; respiratory-gen.;
KW   single chain antibody; therapeutic; tumor marker; uropathic.
XX
OS   Homo sapiens.
XX
CC PN   KR2018108136-A.
XX
CC PD   04-OCT-2018.
XX
CC PF   24-MAR-2017; 2017KR-00037505.
XX
PR   24-MAR-2017; 2017KR-00037505.
XX
CC PA   (SCRI ) SCRIPPS KOREA ANTIBODY INST.
CC PA   (UYIN-) UNIV IND & ACADEMIC COOP IN CHUNGNAM NAT.
XX
CC PI   Na HJ,  Kong DH,  Min SJ,  Kim DH,  Lee ES,  Chung HK,  Kim KS;
XX
DR   WPI; 2018-78376D/00.
XX
CC PT   Anti-growth/differentiation factor 15 antibody for preventing or treating
CC PT   cachexy, comprises light chain complementarity-determining region, which 
CC PT   is selected from certain amino acids heavy chain chain complementarity-
CC PT   determining region.
XX
CC PS   Claim 1; SEQ ID NO 17; 40pp; Korean.
XX
CC   The present invention relates to an antibody, which is useful for 
CC   preventing and treating cachexia in a subject. The antibody binds to a 
CC   growth/differentiation factor 15 (GDF15) protein, where the antibody 
CC   comprises a heavy chain variable region (VH), light chain variable region
CC   (VL), complementarity determining regions (CDR), and framework regions 
CC   (FR). The invention further claims: (1) a polynucleotide encoding the 
CC   antibody or an antigen-binding fragment; (2) an expression vector 
CC   comprising the polynucleotide; (3) a method for producing the antibody or
CC   the antigen-binding fragment using a recombinant host; and (4) a 
CC   composition and a kit for analyzing an expression of GDF15 using an anti-
CC   GDF15 antibody for diagnosing multiple malignant cancer, brain tumor, 
CC   melanoma, lung cancer, gastrointestinal tumor, colon carcinoma, 
CC   pancreatic cancer, prostate cancer and breast cancer. The anti-GDF15 
CC   antibody of the invention is useful for preventing or treating cachexia 
CC   and for diagnosing GDF15 expression. The present sequence is an anti-
CC   growth/differentiation factor 15 (GDF15) single chain variable fragment 
CC   (scFv) antibody light chain variable region (VL) CDR3, where the antibody
CC   is useful for treating and preventing cachexia.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 52;  DB 26;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSWDYSLNA 9
              |||||||||
Db          1 GSWDYSLNA 9

BFR16329
ID   BFR16329 standard; protein; 110 AA.
XX
AC   BFR16329;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-GDF15 scFv antibody light chain variable region (H10) SEQ 52.
XX
KW   GDF-15 ligand; antibody production; antibody therapy; brain tumor;
KW   breast tumor; cachexia; cancer; colon tumor; cytostatic; dermatological;
KW   diagnostic test; endocrine-gen.; gastrointestinal tumor;
KW   gastrointestinal-gen.; gene expression; growth differentiation factor 15;

KW   melanoma; neuroprotective; nutrition-disorder-gen.; pancreas tumor;
KW   prophylactic to disease; prostate tumor; respiratory-gen.;
KW   single chain antibody; therapeutic; tumor marker; uropathic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1
FT                   /note= "Not encoded by the DNA sequence shown as SEQ ID 
FT                   64 (BFR16341)"
FT   Misc-difference 2..110
FT                   /note= "Residues encoded by the DNA sequence shown as SEQ
FT                   ID 64 (BFR16341)"
XX
CC PN   KR2018108136-A.
XX
CC PD   04-OCT-2018.
XX
CC PF   24-MAR-2017; 2017KR-00037505.
XX
PR   24-MAR-2017; 2017KR-00037505.
XX
CC PA   (SCRI ) SCRIPPS KOREA ANTIBODY INST.
CC PA   (UYIN-) UNIV IND & ACADEMIC COOP IN CHUNGNAM NAT.
XX
CC PI   Na HJ,  Kong DH,  Min SJ,  Kim DH,  Lee ES,  Chung HK,  Kim KS;
XX
DR   WPI; 2018-78376D/00.
DR   N-PSDB; BFR16341.
XX
CC PT   Anti-growth/differentiation factor 15 antibody for preventing or treating
CC PT   cachexy, comprises light chain complementarity-determining region, which 
CC PT   is selected from certain amino acids heavy chain chain complementarity-
CC PT   determining region.
XX
CC PS   Claim 4; SEQ ID NO 52; 40pp; Korean.
XX
CC   The present invention relates to an antibody, which is useful for 
CC   preventing and treating cachexia in a subject. The antibody binds to a 
CC   growth/differentiation factor 15 (GDF15) protein, where the antibody 
CC   comprises a heavy chain variable region (VH), light chain variable region
CC   (VL), complementarity determining regions (CDR), and framework regions 
CC   (FR). The invention further claims: (1) a polynucleotide encoding the 
CC   antibody or an antigen-binding fragment; (2) an expression vector 
CC   comprising the polynucleotide; (3) a method for producing the antibody or
CC   the antigen-binding fragment using a recombinant host; and (4) a 
CC   composition and a kit for analyzing an expression of GDF15 using an anti-
CC   GDF15 antibody for diagnosing multiple malignant cancer, brain tumor, 
CC   melanoma, lung cancer, gastrointestinal tumor, colon carcinoma, 
CC   pancreatic cancer, prostate cancer and breast cancer. The anti-GDF15 
CC   antibody of the invention is useful for preventing or treating cachexia 
CC   and for diagnosing GDF15 expression. The present sequence is an anti-
CC   growth/differentiation factor 15 (GDF15) single chain variable fragment 
CC   (scFv) antibody light chain variable region (VL), where the antibody is 
CC   useful for treating and preventing cachexia.
XX
SQ   Sequence 110 AA;

  Query Match             100.0%;  Score 52;  DB 26;  Length 110;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GSWDYSLNA 9
              |||||||||
Db         90 GSWDYSLNA 98

SEQ ID NO:10
BFD06598
ID   BFD06598 standard; peptide; 5 AA.
XX
AC   BFD06598;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VH CDR1, SEQ ID 10.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; heavy chain variable region; hematological-gen.;
KW   immunosuppressive; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX

XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.
XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 10; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) heavy chain 
CC   variable region (VH) complementarity determining region 1 (CDR1) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 5 AA;

  Query Match             100.0%;  Score 28;  DB 26;  Length 5;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NYDMS 5
              |||||
Db          1 NYDMS 5

SEQ ID NO:11
BFD06599
ID   BFD06599 standard; peptide; 17 AA.
XX
AC   BFD06599;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VH CDR2, SEQ ID 11.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; heavy chain variable region; hematological-gen.;
KW   immunosuppressive; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX

XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 11; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) heavy chain 
CC   variable region (VH) complementarity determining region 2 (CDR2) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 17 AA;

  Query Match             100.0%;  Score 95;  DB 26;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WISPDGSNIYYADSVKG 17
              |||||||||||||||||
Db          1 WISPDGSNIYYADSVKG 17

SEQ ID NO:12
BFD06600
ID   BFD06600 standard; peptide; 18 AA.
XX
AC   BFD06600;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human anti-NINJ-1 scFv antibody (D12) IgG VH CDR3, SEQ ID 12.
XX
KW   Immunoglobulin G; Immunoglobulin gamma; NINJ-1 protein; Ninjurin 1;
KW   antianemic; antibody production; antibody therapy; aplastic anemia;
KW   cancer; cytostatic; heavy chain variable region; hematological-gen.;
KW   immunosuppressive; multiple sclerosis; neuroprotective;
KW   prophylactic to disease; single chain antibody; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.
XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Claim 4; SEQ ID NO 12; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)

CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 
CC   method for inhibiting metastasis of cancer. The antibody and its fragment
CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is an anti-NINJ-1 single chain 
CC   variable fragment (scFv) antibody immunoglobulin gamma (IgG) heavy chain 
CC   variable region (VH) complementarity determining region 3 (CDR3) derived 
CC   from human, whose full-length antibody is useful for preparing medicament
CC   to treat and prevent multiple sclerosis and cancer.
XX
SQ   Sequence 18 AA;

  Query Match             100.0%;  Score 101;  DB 26;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YRITPMSWLSYYDDAMDV 18
              ||||||||||||||||||
Db          1 YRITPMSWLSYYDDAMDV 18

SEQ ID NO:25
BFD06613
ID   BFD06613 standard; protein; 152 AA.
XX
AC   BFD06613;
XX
DT   19-APR-2018  (first entry)
XX
DE   Human ninjurin 1 protein, SEQ ID 25.
XX
KW   NINJ-1 protein; Ninjurin 1; antianemic; antibody production;
KW   antibody therapy; antigen; aplastic anemia; cancer; cytostatic;
KW   hematological-gen.; immunosuppressive; multiple sclerosis;
KW   neuroprotective; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          26..37
FT                   /note= "Specifically claimed in Claim 2"
FT   Binding-site    26..37
FT                   /note= "Antibody binding site"
FT   Misc-difference 34
FT                   /note= "Encoded by GGG"
XX
CC PN   WO2018038583-A1.
XX
CC PD   01-MAR-2018.
XX
CC PF   28-AUG-2017; 2017WO-KR009377.
XX
PR   26-AUG-2016; 2016KR-00109557.
XX
CC PA   (ABIO-) ABION INC.
CC PA   (USEO ) UNIV SEOUL NAT R & DB FOUND.
XX
CC PI   Shin YK,  Lee S,  Song K,  Lee JH;
XX
DR   WPI; 2018-176204/20.
DR   N-PSDB; BFD06614.
DR   REFSEQ; NP_004139.2.
XX
CC PT   New antibody or its fragment useful in pharmaceutical composition for 
CC PT   manufacturing medicament for prophylaxis and treatment of multiple 
CC PT   sclerosis and cancer e.g. lung, liver and gastric cancers, and inhibiting
CC PT   cancer metastasis.
XX
CC PS   Example 1; SEQ ID NO 25; 58pp; Korean.
XX
CC   The present invention relates to a novel antibody or its fragment that 
CC   specifically binds to Ninjurin-1 (NINJ-1) protein, useful for preparing a
CC   medicament to treat and prevent multiple sclerosis. The invention further
CC   relates to: 1) a polynucleotide encoding the antibody or its fragment; 2)
CC   a vector comprising the polynucleotide; 3) a cell comprising the vector; 
CC   4) a method for producing the antibody; 5) a pharmaceutical composition 
CC   for preventing or treating multiple sclerosis and cancer; 6) a method for
CC   the preventing and treating multiple sclerosis and cancer; and 7) a 

CC   of the invention is useful for: manufacturing the medicament to prevent 
CC   and treat multiple sclerosis and cancer, where the cancer is chosen from 
CC   colon cancer, lung cancer, liver cancer, gastric cancer, esophageal 
CC   cancer, pancreatic cancer, gallbladder cancer, kidney cancer, bladder 
CC   cancer, prostate cancer, testicular cancer, cervical cancer, breast 
CC   cancer, ovarian cancer, thyroid cancer, brain cancer, head and neck 
CC   cancer, malignant melanoma, lymphoma, and aplastic anemia; and inhibiting
CC   cancer metastasis. The present sequence is a human NINJ-1 protein, used 
CC   as a target for treating and preventing multiple sclerosis and cancer. 
CC   Note: A fragment of the present sequence corresponding to bases 26-37 
CC   (see BFD06626) is specifically claimed in Claim 2.
XX
SQ   Sequence 152 AA;

  Query Match             100.0%;  Score 774;  DB 26;  Length 152;
  Best Local Similarity   100.0%;  
  Matches  152;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

AYM55275
ID   AYM55275 standard; protein; 152 AA.
XX
AC   AYM55275;
XX
DT   03-FEB-2011  (first entry)
XX
DE   Human Ninjurin-1 protein sequence, SEQ ID NO: 2.
XX
KW   NINJ1 protein; Ninjurin 1; diagnostic test;
KW   nerve injury-induced protein-1; prophylactic to disease;
KW   protein deactivation; screening; therapeutic; BOND_PC; ninjurin 1;
KW   nerve injury-induced protein-1; NINJ1; NIN1; NINJURIN;
KW   ninjurin 1 isoform 4; GO5515; GO7155; GO7399; GO16020; GO16021; GO42246.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Domain          26..37
FT                   /note= "The peptide corresponds to AYM55278"
FT   Domain          28..35
FT                   /note= "The peptide corresponds to AYM55289"
FT   Domain          28..32
FT                   /note= "The peptide corresponds to AYM55288"
XX
CC PN   US2010310568-A1.
XX
CC PD   09-DEC-2010.
XX
CC PF   08-JUN-2010; 2010US-00796221.
XX
PR   09-JUN-2009; 2009US-0185420P.
PR   25-AUG-2009; 2009AU-00212789.
PR   25-AUG-2009; 2009CA-02676962.
XX
CC PA   (PRAT/) PRAT A.
CC PA   (TERO/) TEROUZ S.
XX
CC PI   Prat A,  Terouz S,  Ifergan I,  Kebir H;
XX
DR   WPI; 2010-Q15987/02.
DR   N-PSDB; AYM55274.
DR   REFSEQ; NP_004139.2.
DR   PC:NCBI; gi148922911.
DR   PC:SWISSPROT; Q92982.
XX
CC PT   Preventing or treating a neuroinflammatory condition (spinal cord injury 
CC PT   and multiple sclerosis) in a subject, comprises administering a nerve 
CC PT   injurin-induced protein-1 (ninjurin-1) inhibitor to the subject.
XX
CC PS   Disclosure; SEQ ID NO 2; 56pp; English.
XX
CC   The present invention relates to a novel method of preventing or treating
CC   a neuro-inflammatory conditions. The neuro-inflammatory conditions are 
CC   autoimmune encephalomyelitis (EAE), multiple sclerosis (MS) and spinal 
CC   cord injury (SCI) in a subject. Ninjurin-1 is expressed on brain and 
CC   spinal cord endothelial cells (ECs) and on peripheral blood monocytes and

CC   barrier (BBB) causing a reduction in neuro-inflammation by 
CC   neutralization. The invention also relates to a method of inhibiting the 
CC   recruitment of a myeloid cell across the CNS endothelium by contacting 
CC   with an effective amount of a nerve injury-induced protein-1 (Ninjurin-1)
CC   inhibitor. The invention provides a method for diagnosing a neuro-
CC   inflammatory condition in a subject. The invention provides a method of 
CC   identifying a compound for preventing or treating a neuro-inflammatory 
CC   condition. The invention further provides a medicament comprising 
CC   Ninjurin-1 inhibitor useful in preventing or treating a neuro-
CC   inflammatory condition in a subject. The present sequence represents a 
CC   human Ninjurin-1 protein which is known to promote myeloid cell 
CC   recruitment across the BBB and the activity of which is inhibited by 
CC   Ninjurin-1 inhibitor of the medicament useful in preventing or treating a
CC   neuro-inflammatory condition in a subject as described in the invention.
CC   
CC   Revised record issued on 20-JAN-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 17;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHGPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

AZG34659
ID   AZG34659 standard; protein; 152 AA.
XX
AC   AZG34659;
XX
DT   28-APR-2011  (first entry)
XX
DE   Human ninjurin 1 protein SEQ:285.
XX
KW   NINJ1 protein; breast tumor; cytostatic; diagnostic test; drug screening;
KW   metastasis; ninjurin 1; prognosis; prophylactic to disease; therapeutic;
KW   tumor marker; BOND_PC; ninjurin 1; nerve injury-induced protein-1; NINJ1;
KW   NIN1; NINJURIN; ninjurin 1 isoform 4; GO5515; GO7155; GO7399; GO16020;
KW   GO16021; GO42246.
XX
OS   Homo sapiens.
XX
CC PN   WO2011034421-A1.
XX
CC PD   24-MAR-2011.
XX
CC PF   15-SEP-2010; 2010WO-NL050594.
XX
PR   16-SEP-2009; 2009US-0242935P.
PR   17-SEP-2009; 2009EP-00170573.
XX
CC PA   (HETN-) STICHTING HET NEDERLANDS KANKER INST.
XX
CC PI   Peeper DS,  Desmet CJC,  Reyal F;
XX
DR   WPI; 2011-C94580/26.
DR   N-PSDB; AZG34490.
DR   PC:NCBI; gi148922911.
DR   PC:SWISSPROT; Q92982.
XX
CC PT   Use of inhibitor of a polypeptide e.g. DNA or RNA molecule for e.g. 
CC PT   preventing, delaying and/or treating metastasis in cancer (breast cancer)
CC PT   patient, and prognosticating metastasis or absence of metastasis in the 
CC PT   patient by ex-vivo method.
XX
CC PS   Example; SEQ ID NO 285; 122pp; English.
XX
CC   The invention relates to a novel inhibitor of a polypeptide used for 
CC   preventing, delaying and/or treating metastasis in a cancer, preferably 
CC   breast cancer patient. The inhibitor of a polypeptide comprises an amino 
CC   acid sequence encoded by a nucleotide sequence encoding: an enzyme e.g. 
CC   aurora kinase-B (AURKB); a transcription factor e.g. forkhead box-M1 
CC   (FOXM1); a structural protein e.g. smoothelin (SMTN); an apoptosis 
CC   inhibitor e.g. pleckstrin homology-like domain, family-A, member-1 
CC   (PHLDA1); and a protein involved in DNA replication/transcription e.g. 
CC   minichromosome maintenance deficient-10. The invention further claims 

CC   and/or treating metastasis in a cancer patient; an ex vivo method of 
CC   prognosing the absence of metastasis in a cancer patient; a diagnostic 
CC   portfolio comprising isolated nucleic acid sequences, or their 
CC   complements or portions, of a combination of genes mentioned above; and a
CC   kit for prognosing metastasis in a cancer patient comprising reagents and
CC   instructions for use thereof. The present sequence is a human ninjurin 1 
CC   protein used in the invention for diagnosing breast cancer.
CC   
CC   Revised record issued on 22-APR-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 18;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHGPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

BBI86879
ID   BBI86879 standard; protein; 152 AA.
XX
AC   BBI86879;
XX
DT   25-SEP-2014  (first entry)
XX
DE   Human ninjurin-1 protein, SEQ ID: 1.
XX
KW   Ninjurin 1; astrocytoma; brain tumor; breast tumor; cancer; colon tumor;
KW   cytostatic; drug screening; ependymoma; glioblastoma; glioma; lung tumor;
KW   lymphoma; medulloblastoma; melanoma; meningioma; neuroprotective;
KW   prophylactic to disease; protein therapy; schwannoma; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014095916-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-EP076968.
XX
PR   18-DEC-2012; 2012EP-00306608.
XX
CC PA   (SNFI ) SANOFI SA.
XX
CC PI   Chao TO,  Curet O,  Mahmudi N;
XX
DR   WPI; 2014-M25695/57.
DR   N-PSDB; BBI86880.
XX
CC PT   Use of Ninjurin-1 as a target for screening for anti-tumoral agents for 
CC PT   brain cancer.
XX
CC PS   Claim 18; SEQ ID NO 1; 34pp; English.
XX
CC   The present invention relates to the use of ninjurin-1 as a target for 
CC   screening anti-tumor agents for treating brain cancer. The invention 
CC   further includes: a method for screening anti-tumor agents; a method for 
CC   identifying an anti-tumor agent; and a peptide antagonist of ninjurin-1 
CC   for use as a medicament or in the treatment or prevention of cancer, 
CC   wherein the cancer is brain cancer, lung cancer, breast cancer, malignant
CC   melanoma and colon cancer. The brain cancer can further be selected from 
CC   glioma, meningioma, schwannoma, primary CNS lymphoma, cerebellar 
CC   astrocytoma, medulloblastoma, ependynoma, germinoma and glioblastoma 
CC   multiforme. The ninjurin-1 antagonist can be a peptide, an RNA or an 
CC   antisense oligonucleotide. The present sequence represents a human 
CC   ninjurin-1 protein used for screening anti-tumoral agents for brain 
CC   cancer.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 21;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||


Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

BDD48970
ID   BDD48970 standard; protein; 152 AA.
XX
AC   BDD48970;
XX
DT   06-OCT-2016  (first entry)
XX
DE   Human ninjurin-1 protein, SEQ ID 2.
XX
KW   Ninjurin 1; alzheimers disease; brain injury; inflammatory disease;
KW   ischemic stroke; motor neurone disease; multiple sclerosis;
KW   nerve injury-induced protein-1; neuroprotective; parkinsonism;
KW   prophylactic to disease; protein therapy; senile dementia; therapeutic;
KW   vulnerary.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Domain          26..37
FT                   /note= "Ninjurin-1 adhesion motif domain (MANED)"
XX
CC PN   KR2016061538-A.
XX
CC PD   01-JUN-2016.
XX
CC PF   21-NOV-2014; 2014KR-00163608.
XX
PR   21-NOV-2014; 2014KR-00163608.
XX
CC PA   (INHI ) INHA IND PARTNERSHIP INST.
XX
CC PI   Lee JK,  Lee HK;
XX
DR   WPI; 2016-33888T/48.
XX
CC PT   Composition used for preventing and treating brain injury, preferably 
CC PT   brain injury due to inflammation e.g. ischemic stroke and amyotrophic 
CC PT   lateral sclerosis, comprises attached motif of nerve injury-induced 
CC PT   protein-1 protein.
XX
CC PS   Claim 2; SEQ ID NO 2; 14pp; Korean.
XX
CC   The present invention relates to a composition which is useful for 
CC   preventing and treating brain injury. The composition comprises attached 
CC   motif of nerve injury-induced protein-1 (ninjurin1) protein. The brain 
CC   injury include brain injury due to inflammation chosen from ischemic 
CC   stroke, senile dementia, parkinsonism, Alzheimer's disease, multiple 
CC   sclerosis, physical damage, and amyotrophic lateral sclerosis by 
CC   inhibiting microglial activation and inflow of neutrophil factor. The 
CC   present sequence represents a human ninjurin-1 protein, used in the 
CC   composition for preventing and treating brain injury.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 23;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHGPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

BEP82728
ID   BEP82728 standard; protein; 152 AA.
XX
AC   BEP82728;
XX
DT   11-JAN-2018  (first entry)
XX
DE   Human ADAM20 protein, SEQ ID 2973.

KW   ADAM20 protein; antigen; cytotoxin; protein detection;
KW   protein production.
XX
OS   Homo sapiens.
XX
CC PN   WO2017193059-A1.
XX
CC PD   09-NOV-2017.
XX
CC PF   05-MAY-2017; 2017WO-US031389.
XX
PR   06-MAY-2016; 2016US-0333106P.
XX
CC PA   (UPRT ) UNIV PRINCETON.
CC PA   (REGC ) UNIV CALIFORNIA.
CC PA   (SIMO-) SIMONS FOUND INC.
XX
CC PI   Dannenfelser R,  Lim WA,  Troyanskaya OG,  Vandersluis B;
XX
DR   WPI; 2017-76647Q/79.
XX
CC PT   New in vitro or ex vivo genetically modified cytotoxic immune cell, 
CC PT   genetically modified to produce two different polypeptides that recognize
CC PT   two different cell surface antigens, useful for killing target cancer 
CC PT   cell e.g. colon cancer cell.
XX
CC PS   Disclosure; SEQ ID NO 2973; 520pp; English.
XX
CC   The present invention relates to an in vitro or ex vivo genetically 
CC   modified cytotoxic immune cell, useful for killing a target cancer cell. 
CC   The invention further relates to: (1) a system for killing the target 
CC   cancer cell; (2) a method for killing the target cancer cell in an 
CC   individual; (3) a method for identifying a combination of target antigens
CC   for targeting the cancer cell; and (4) an in vitro or ex vivo genetically
CC   modified cytotoxic immune cell. The invention also relates to an immune 
CC   cell genetically modified to produce two antigentriggered polypeptides 
CC   each recognizing a different cell surface antigen and a computational 
CC   method to identify target antigen pairs on a cancer cell. The present 
CC   sequence represents a human ADAM20 protein, acts as an antigen for 
CC   killing the target cancer cell.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 25;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHGPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152

BFB30894
ID   BFB30894 standard; protein; 152 AA.
XX
AC   BFB30894;
XX
DT   05-APR-2018  (first entry)
XX
DE   Human therapeutic protein NINJ1 SEQ ID:7478.
XX
KW   gene therapy; prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2017191274-A2.
XX
CC PD   09-NOV-2017.
XX
CC PF   04-MAY-2017; 2017WO-EP060692.
XX
PR   04-MAY-2016; 2016WO-EP060111.
XX
CC PA   (CURE-) CUREVAC AG.
XX
CC PI   Fotin-Mleczek M,  Hoerr I;
XX
DR   WPI; 2017-765684/79.
DR   N-PSDB; BFB43951.
DR   REFSEQ; NP_004139.

CC PT   New RNA comprises coding sequence, useful for preparing composition used 
CC PT   as medicament used in gene therapy in disease, disorder or condition, 
CC PT   e.g. metabolic or endocrine disorders, cancer, infectious diseases or 
CC PT   immunodeficiencies.
XX
CC PS   Claim 4; SEQ ID NO 7478; 699pp; English.
XX
CC   The present invention relates to novel RNA encoding therapeutic proteins.
CC   The RNA can be used for preparing a pharmaceutical composition for use in
CC   gene therapy for the treatment and prophylaxis of inherited or acquired 
CC   diseases, disorders or conditions, e.g. metabolic or endocrine disorders,
CC   cancer, infectious diseases or immunodeficiencies. The novel RNAs of the 
CC   invention correspond to SEQ ID NO:13058-78342 (BFB36474-BFC01759) or 
CC   their fragments or variants. The therapeutic proteins encoded by the RNAs
CC   correspond to SEQ ID NO:1-13057 (BFB23417-BFB36473). Also described: (1) 
CC   a composition comprising the RNA and a pharmaceutical carrier; (2) a kit,
CC   preferably a kit of parts, comprising the RNA or the composition, and 
CC   optionally a liquid vehicle for solubilizing and optionally technical 
CC   instructions with information on the administration and dosage of the RNA
CC   or the composition; (3) a method for increasing expression of an encoded 
CC   peptide or protein comprising: (a) providing the RNA or the composition, 
CC   (b) applying or administering the RNA or the composition to a cell-free 
CC   expression system, a cell, a tissue or an organism; and (4) a method of 
CC   treating or preventing a disorder, comprising administering to a subject,
CC   an amount of the RNA or the composition, or the kit.
XX
SQ   Sequence 152 AA;

  Query Match             99.5%;  Score 770;  DB 25;  Length 152;
  Best Local Similarity   99.3%;  
  Matches  151;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHSPINVNHYASKKSAAESMLDIALLMAN 60
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db          1 MDSGTEEYELNGGLPPGTPGSPDASPARWGWRHGPINVNHYASKKSAAESMLDIALLMAN 60

Qy         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASQLKAVVEQGPSFAFYVPLVVLISISLVLQIGVGVLLIFLVKYDLNNPAKHAKLDFLNN 120

Qy        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152
              ||||||||||||||||||||||||||||||||
Db        121 LATGLVFIIVVVNIFITAFGVQKPLMDMAPQQ 152


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

Chang-Yu Wang
March 10, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649